

EXHIBIT 10.2
 
 

--------------------------------------------------------------------------------

 
$750,000,000
 
CREDIT AGREEMENT
Dated as of October 15, 2010
 
FLORIDA POWER CORPORATION D/B/A PROGRESS ENERGY FLORIDA, INC.
(Company)
 
and
 
THE BANKS LISTED ON THE SIGNATURE PAGES HEREOF
(Banks)
 
and
 
THE OTHER LENDERS FROM TIME TO TIME
PARTY HERETO
(Lenders)
 
and
 
BANK OF AMERICA, N.A.
(Administrative Agent)
 

--------------------------------------------------------------------------------

 
BARCLAYS CAPITAL,
the investment banking division of Barclays Bank PLC
(Syndication Agent)
 
and
 
BANC OF AMERICA SECURITIES LLC
 
and
 
BARCLAYS CAPITAL,
the investment banking division of Barclays Bank PLC
(Joint Lead Arrangers)
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
 
 
Article I DEFINITIONS AND ACCOUNTING TERMS

 
 
SECTION 1.01. Certain Defined Terms

 
SECTION 1.02. Interpretive Provisions, Computation of Time Periods

 
SECTION 1.03. Accounting Terms

 
 
Article II AMOUNTS AND TERMS OF THE ADVANCES

 
 
SECTION 2.01. The Advances

 
SECTION 2.02. Making the Advances

 
SECTION 2.03. Facility Fee

 
SECTION 2.04. Changes in the Commitments

 
SECTION 2.05. Repayment of Advances

 
SECTION 2.06. Evidence of Indebtedness

 
SECTION 2.07. Interest on Advances

 
SECTION 2.08. Additional Interest on Eurodollar Rate Advances

 
SECTION 2.09. Interest Rate Determination

 
SECTION 2.10. Voluntary Conversion of Advances

 
SECTION 2.11. Prepayments of Advances

 
SECTION 2.12. Increased Costs

 
SECTION 2.13. Illegality

 
SECTION 2.14. Payments and Computations

 
SECTION 2.15. Sharing of Payments, Etc.

 
SECTION 2.16. Extension of Termination Date

 
 
Article III CONDITIONS OF LENDING

 
 
SECTION 3.01. Conditions Precedent to Closing

 
SECTION 3.02. Conditions Precedent to Each Borrowing

 
 
Article IV REPRESENTATIONS AND WARRANTIES

 
 
SECTION 4.01. Representations and Warranties of the Company

 
 
Article V COVENANTS OF THE COMPANY

 
 
SECTION 5.01. Affirmative Covenants

 
SECTION 5.02. Negative Covenants

 
 
Article VI EVENTS OF DEFAULT

 
 
SECTION 6.01. Events of Default

 
 
 
 

--------------------------------------------------------------------------------

 
 
Article VII THE ADMINISTRATIVE AGENT

 
 
SECTION 7.01. Appointment and Authority

 
SECTION 7.02. Rights as a Lender

 
SECTION 7.03. Exculpatory Provisions

 
SECTION 7.04. Reliance by Administrative Agent

 
SECTION 7.05. Delegation of Duties

 
SECTION 7.06. Resignation of Administrative Agent

 
SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders

 
SECTION 7.08. No Other Duties, Etc.

 
 
Article VIII MISCELLANEOUS

 
 
SECTION 8.01. Amendments, Etc.

 
SECTION 8.02. Notices, Etc.

 
SECTION 8.03. No Waiver; Remedies

 
SECTION 8.04. Costs, Expenses and Taxes

 
SECTION 8.05. Right of Set-off

 
SECTION 8.06. Binding Effect; No Advisory or Fiduciary Relationship

 
SECTION 8.07. Assignments and Participations

 
SECTION 8.08. Governing Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process

 
SECTION 8.09. Waiver of Jury Trial

 
SECTION 8.10. Execution of Documents

 
SECTION 8.11. Severability

 
SECTION 8.12. Headings

 
SECTION 8.13. Entire Agreement

 
SECTION 8.14. Payments Set Aside

 
SECTION 8.15. Treatment of Certain Information; Confidentiality

 
SECTION 8.16. Survival of Representations and Warranties

 
SECTION 8.17. USA PATRIOT Act Notice

 
SECTION 8.18. Defaulting Lenders



 
SCHEDULES
 
  I
Existing Facility

  II
Commitments

 
EXHIBITS
 
A-1
Form of Notice of Borrowing

A-2
Form of Notice of Conversion

B
Form of Note

C
Form of Assignment and Assumption

D-1
Form of Opinion of Counsel for the Company

D-2
Form of Opinion of General Counsel to the Company

D-3
Form of Opinion of General Counsel to the Borrower

D-4
Form of Opinion of Special Counsel to the Borrower

E
Form of Opinion of Counsel to the Administrative Agent

F
Form of Request for Extension of the Termination Date

 
 
 
 

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT


 
This Credit Agreement dated as of October 15, 2010 (this “Agreement”) by and
among FLORIDA POWER CORPORATION D/B/A PROGRESS ENERGY FLORIDA, INC., a Florida
corporation (the “Company”), the banks and other financial institutions and
lenders listed on the signature pages hereof (the “Banks”), the other Lenders
(as hereinafter defined) parties hereto from time to time and BANK OF AMERICA,
N.A. (“Bank of America”), as Administrative Agent for the Lenders hereunder.
 
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. Certain Defined Terms
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Additional Commitment Lender” has the meaning specified in Section 2.16(b).
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders, or any successor administrative agent.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Advance” means an advance by a Lender to the Company as part of a Borrowing and
refers to a Base Rate Advance or a Eurodollar Rate Advance, each of which shall
be a “Type” of Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with such Person or is a director or officer of such
Person.
 
“Alternate Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times be equal to the highest from time to time of:
 
(i) the rate of interest announced publicly by Bank of America, from time to
time, as Bank of America’s Prime Rate (as defined below);
 
(ii) 1/2 of one percent per annum above the Federal Funds Rate in effect from
time to time; and
 
(iii) BBA LIBOR, as published by Reuters (or another commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at 11:00 a.m. (London time) on the date of
determination for a term of one month (or if no such rates are quoted on such
day for any reason, the previous day for which quotations are available) (the
“One-Month LIBOR Rate”) plus 1%; provided, however, if more than one rate is
specified on such service, the applicable rate shall be the arithmetic mean of
all such rates plus 1%.
 
“Prime Rate” means a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Rate or the One-Month LIBOR Rate shall be effective as of the opening of
business on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the One-Month LIBOR Rate, as the case may be.
 
“Anniversary Date” has the meaning specified in Section 2.16(a).
 
“Applicable Lending Office” means, with respect to each Lender, (i) such
Lender’s Domestic Lending Office in the case of a Base Rate Advance, or (ii)
such Lender’s Eurodollar Lending Office, in the case of a Eurodollar Rate
Advance.
 
 
 

--------------------------------------------------------------------------------

 
“Applicable Margin” means on any date, the rate per annum set forth below for
the applicable Type of Advance, determined by reference to the Reference
Ratings:
 
Basis for
Pricing
LEVEL 1
If the Reference Ratings are at least A by S&P or at least A2 by Moody’s
LEVEL 2
If the Reference Ratings are lower than Level 1 but at least A- by S&P or at
least A3 by Moody’s
LEVEL 3
If the Reference Ratings are lower than Level 2 but at least BBB+ by S&P or at
least Baa1 by Moody’s
LEVEL 4
If the Reference Ratings are lower than Level 3 but at least BBB by S&P or at
least Baa2 by Moody’s
LEVEL 5
If the Reference Ratings are lower than Level 4 but at least BBB- by S&P or  at
least Baa3 by Moody’s
LEVEL 6
If the Reference Ratings are lower than Level 5 or do not exist
Applicable Margin for
Eurodollar Rate
1.350%
1.575%
1.775%
1.900%
2.050%
2.400%
Applicable Margin for
Base Rate
0.350%
0.575%
0.775%
0.900%
1.050%
1.400%

 
The Applicable Margin will be redetermined on the date of any change in the
Reference Ratings.  If and so long as an Event of Default shall have occurred
and shall be continuing, the Applicable Margin will increase by 2.00%.  If the
Reference Ratings assigned by S&P and Moody’s are not comparable (i.e., a “split
rating”), and (i) the ratings differential is one category, the higher of such
two ratings shall control, unless one of the ratings is below BBB- or Baa3, or
(ii) the ratings differential is two or more categories or one of the ratings is
below BBB- or Baa3, the rating that is one below the higher of the two ratings
shall control.
 
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto.
 
“Attributable Indebtedness” means, on any date, (i) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (ii) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
“BBA LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.
 
“Bank” has the meaning specified in the introductory paragraph hereof.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or the exercise of control over such Person by a governmental authority or
instrumentality thereof if and for so long as such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm obligations such
as those under this Agreement.
 
“Base Rate Advance” means an Advance that bears interest as provided in Section
2.07(a).
 
 
2
 
 

--------------------------------------------------------------------------------

 
“Bank of America” has the meaning specified in the introductory paragraph
hereof, and shall include its successors and assigns.
 
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01 or Converted pursuant
to Section 2.09 or 2.10.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in the State where the Domestic Lending Office of the
Administrative Agent is located and, if the applicable Business Day relates to
any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.
 
“Change of Control” means the occurrence, after the date of this Agreement, of
(i) any Person or “group” (within the meaning of Rule 13(d) or 14(d) of the
Securities and Exchange Commission under the Exchange Act), directly or
indirectly, acquiring beneficial ownership of or control over securities of
Progress Energy, Inc., representing in excess of 30% of the combined voting
power of all securities of Progress Energy, Inc. entitled to vote in the
election of directors of Progress Energy, Inc. or (ii) Progress Energy, Inc.
shall fail to own, directly or indirectly, 95% of all securities of the Company
entitled to vote in the election of directors of the Company.
 
“Closing Date” means the first date all the conditions precedent in Section 3.01
are satisfied or waived in accordance with Section 8.01.
 
“Commitment” has the meaning specified in Section 2.01.
 
“Company” has the meaning specified in the introductory paragraph hereof.
 
“Company Materials” has the meaning specified in Section 8.02(c).
 
“Consolidated” refers to the consolidation of the accounts of the Company and
its Subsidiaries in accordance with GAAP, including principles of consolidation,
consistent with those applied in the preparation of the financial statements
referred to in Section 4.01(e).
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type, or the selection of a new, or the
renewal of the same, Interest Period for Eurodollar Rate Advances, pursuant to
Section 2.09 or 2.10.
 
“Credit Parties” has the meaning specified in the definition of “Defaulting
Lender”.
 
“Current Termination Date” has the meaning specified in Section 2.16(a).
 
“Declining Lender” has the meaning specified in Section 2.16(a).
 
“Default” means any event or condition that with the giving of any notice, the
passage of time, or both, would constitute an Event of Default.
 
 
3
 
 

--------------------------------------------------------------------------------

 
“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that (i) has failed, within three Business Days after the
date required to be funded or paid, (A) to fund any portion of its Advances or
(B) to pay over to any Lender or the Administrative Agent (collectively, the
“Credit Parties”) any other amount required to be paid by it under this
Agreement, unless, in the case of clauses (A) and (B) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (ii) has notified the Company or any Credit Party in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement (unless such writing
or public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding an Advance cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (iii) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations under the Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to clause (iii) upon such requesting party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (iv) has become the subject of a Bankruptcy Event.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
II hereto or such other office of such Lender as such Lender may from time to
time specify to the Company and the Administrative Agent.
 
“Eligible Assignee” means (i) any other Lender, any Affiliate of a Lender or any
Approved Fund and (ii) a Person (other than a natural person) approved by the
Administrative Agent and the Company (such consent not to be unreasonably
withheld or delayed and, in the case of the Company, such consent shall not be
required if a Default or an Event of Default has occurred and is continuing);
provided, that, in the case of this clause (ii), “Eligible Assignee” shall not
include the Company or any of the Company’s Affiliates or Subsidiaries.
 
“Environmental Laws” means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Lending Office” means, with respect to each Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II hereto (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Company and the Administrative Agent.
 
“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing an interest rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or another commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at 11:00 a.m.
(London time), two Business Days prior to the commencement of such Interest
Period, for dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period.  If such rate is not
available at such time for any reason, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in U.S. dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Advance being made, continued or converted by Bank of America
and with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.
 
 
4
 
 

--------------------------------------------------------------------------------

 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(b).
 
“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage (expressed as a
decimal, carried out to five decimal places) applicable during such Interest
Period (or if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under regulations issued from time
to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
 
“Events of Default” has the meaning assigned to that term in Section 6.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
promulgated thereunder, in each case as amended and in effect from time to time.
 
“Existing Facility” refers to the credit agreement listed on Schedule I hereto.
 
“Facility Fee” has the meaning specified in Section 2.03.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent for all of its loans on
which interest is determined based on the Federal Funds Rate.
 
“First Mortgage Bonds” means those bonds issued by the Company pursuant to the
Mortgage.
 
“FPSC Order” means the order by the Florida Public Service Commission that
authorizes the Company to execute, deliver and perform this Agreement.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means, with respect to the covenants contained in Section 5.01 and all
defined terms relating thereto, generally accepted accounting principles in the
United States of America in effect on the date hereof and consistent with those
used in the preparation of the most recent financial statements referred to in
Section 4.01(e) and, for all other purposes under this Agreement, generally
accepted accounting principles in the United States of America in effect from
time to time.
 
“Granting Lender” has the meaning specified in Section 8.07(i).
 
“Guaranty” of any Person means any obligation, contingent or otherwise, of such
Person (i) to pay any Liability of any other Person or to otherwise protect, or
having the practical effect of protecting, the holder of any such Liability
against loss (whether such obligation arises by virtue of such Person being a
partner of a partnership or participant in a joint venture or by agreement to
pay, to keep well, to purchase assets, goods, securities or services or to take
or pay, or otherwise) or (ii) incurred in connection with the issuance by a
third Person of a Guaranty of any Liability of any other Person (whether such
obligation arises by agreement to reimburse or indemnify such third Person or
otherwise).  The word “Guarantee” when used as a verb has the correlative
meaning.
 
 
5
 
 

--------------------------------------------------------------------------------

 
“Indebtedness” of any Person means (i) any obligation of such Person for
borrowed money, (ii) any obligation of such Person evidenced by a bond,
debenture, note or other similar instrument, (iii) any obligation of such Person
to pay the deferred purchase price of property or services, except a trade
account payable that arises in the ordinary course of business but only if and
so long as the same is payable on customary trade terms or terms consistent with
prior practices of the Company prior to the date hereof, (iv) any obligation of
such Person as lessee under a capital lease or any Synthetic Lease Obligations,
(v) any Mandatorily Redeemable Stock of such Person (the amount of such
Mandatorily Redeemable Stock to be determined for this purpose as the higher of
the liquidation preference and the amount payable upon redemption of such
Mandatorily Redeemable Stock), (vi) any obligation of such Person to purchase
securities or other property that arises out of or in connection with the sale
of the same or substantially similar securities or property, (vii) any
non-contingent obligation of such Person to reimburse any other Person in
respect of amounts paid under a letter of credit or other Guaranty issued by
such other Person to the extent that such reimbursement obligation remains
outstanding after it becomes non-contingent, (viii) any Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a mortgage, lien, pledge, charge or
other encumbrance on any asset of such Person, (ix) any Liabilities in respect
of unfunded vested benefits under plans covered by Title IV of ERISA, and (x)
any Indebtedness of others Guaranteed by such Person.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
and effectively made non-recourse to such Person.  The amount of any capital
lease or Synthetic Lease Obligation as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.
 
“Information” has the meaning specified in Section 8.16.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Advance or the
Conversion of any Advance to such  Advance and ending on the last day of the
period selected by the Company pursuant to the provisions below and, thereafter,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the Company
pursuant to the provisions below.  The duration of each such Interest Period
shall be one, two, three or six months, as the Company may, in the Notice of
Borrowing given by the Company to the Administrative Agent pursuant to Section
2.02, select; provided, however, that:
 
(i) the Company may not select any Interest Period that ends after the Current
Termination Date;
 
(ii) Interest Periods commencing on the same date for Advances comprising the
same Borrowing shall be of the same duration; and
 
(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
 
The Administrative Agent shall promptly advise each Lender by telecopy
transmission or cable of each Interest Period so selected by the Company.
 
“Lenders” means the Banks listed on the signature pages hereof and each Eligible
Assignee that shall become a party hereto pursuant to Section 8.07.
 
“Liability” of any Person means any indebtedness, liability or obligation of or
binding upon, such Person or any of its assets, of any kind, nature or
description, direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, whether arising under
contract, applicable law, or otherwise, whether now existing or hereafter
arising.
 
“Majority Lenders” means at any time Lenders holding more than 50% of the then
aggregate unpaid principal amount of the Advances, or, if no such principal
amount is then outstanding, Lenders having more than 50% of the Commitments
(provided that, for purposes hereof, neither the Company, nor any of its
Affiliates, if a Lender, shall be included in (i) the Lenders holding such
amount of the Advances or having such amount of the Commitments or (ii)
determining the aggregate unpaid principal amount of the Advances or the total
Commitments).
 
 
6
 
 

--------------------------------------------------------------------------------

 
“Mandatorily Redeemable Stock” means, with respect to any Person, any share of
such Person’s capital stock to the extent that it is (i) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other Liability of such Person, (ii) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (iii) at
the option of any Person other than such Person or (iv) upon the occurrence of a
condition not solely within the control of such Person, such as a redemption
required to be made out of future earnings or (v) convertible into Mandatorily
Redeemable Stock.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Mortgage” means the Indenture, dated as of January 1, 1944, between the
Company, Guaranty Trust Company of New York and the Florida National Bank of
Jacksonville, as modified, amended or supplemented from time to time.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Conversion” has the meaning specified in Section 2.10.
 
“OECD”  means the Organization for Economic Cooperation and Development.
 
“Participant” has the meaning specified in Section 8.07(e).
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a foreign state or political
subdivision thereof or any agency of such state or subdivision.
 
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Company or any of its Affiliates and covered by
Title IV of ERISA.
 
“Platform” has the meaning specified in Section 8.02(c).
 
“Public Lender” has the meaning specified in Section 8.02(c).
 
“Reference Ratings” means the ratings assigned by S&P and Moody’s to the
long-term unsecured senior, non-credit enhanced debt of the Company, (or, in the
event only one such rating agency assigns a rating to the long-term unsecured
senior, non-credit enhanced debt of the Company, the rating assigned by such
rating agency), or if both S&P and Moody’s do not maintain such ratings, the
“issuer ratings” assigned by S&P and Moody’s to the Company.
 
“Register” has the meaning specified in Section 8.07(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors and
representatives of such Person and of such Person’s Affiliates.
 
 
7
 
 

--------------------------------------------------------------------------------

 
“Responsible Officer” means the President, any Vice President, the Chief
Financial Officer, the Treasurer, the Controller or any Assistant Treasurer of
the Company the signatures of whom, in each case, have been certified to the
Administrative Agent and each other Lender pursuant to Section 3.01(a)(iii), or
in a certificate delivered to the Administrative Agent replacing or amending
such certificate.  Each Lender may conclusively rely on each certificate so
delivered until it shall have received a copy of a certificate from the
Secretary or an Assistant Secretary of the Company amending, canceling or
replacing such certificate.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one or more other Subsidiaries).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Termination Date” means, with respect to any Lender, the earlier to occur of
(i) October 15, 2013, subject to extension to a later date for such Lender
pursuant to Section 2.16, and (ii) the date of termination in whole of the
Commitments pursuant to Section 2.04 or 6.01.
 
“Termination Event” means (i) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the Pension Benefit Guaranty
Corporation under such regulations), or (ii) the withdrawal of the Company or
any of its Affiliates from a Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (iii) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, or (iv) the institution
of proceedings to terminate a Plan by the Pension Benefit Guaranty Corporation,
or (v) any other event or condition which might constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or any Multiemployer Plan.
 
“Total Capitalization” means the sum of the value of the common stock, retained
earnings and preferred and preference stock of the Company (in each case,
determined in accordance with GAAP), plus Consolidated Indebtedness of the
Company.
 
 
8
 
 

--------------------------------------------------------------------------------

 
SECTION 1.02. Interpretive Provisions, Computation of Time Periods.
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The word “will” shall be construed to have the same meaning and effect
as the word “shall.”  Unless the context requires otherwise, (i) any definition
of or reference to any agreement, instrument or other document (including any
organization document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in this Agreement, shall be construed to refer to this Agreement in its entirety
and not to any particular provision thereof, (iv) all references in this
Agreement to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, this Agreement
in which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
(b) In this Agreement in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including.”
 
SECTION 1.03. Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement,
and either the Company or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) the Company shall not be required to revise
information previously delivered to the Administrative Agent or the Lenders to
reflect such change, (ii) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (iii) the
Company shall provide going forward to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations.
 
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01. The Advances.
 
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Advances to the Company from time to time on any Business Day during the
period from the date hereof to but excluding the Termination Date, in an
aggregate amount outstanding not to exceed at any time the amount set opposite
such Lender’s name on Schedule II hereto or, if such Lender has entered into any
Assignment and Assumption, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(c), as such amount may be
reduced or increased pursuant to Section 2.04 (such Lender’s
“Commitment”).  Each Borrowing shall be in an aggregate amount not less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Commitments.  Until the Termination Date, within
the limits of each Lender’s Commitment, the Company may from time to time
borrow, repay pursuant to Section 2.05 or prepay pursuant to Section 2.11(b) and
reborrow under this Section 2.01.
 
 
9
 
 

--------------------------------------------------------------------------------

 
SECTION 2.02. Making the Advances.
 
(a) Each Borrowing shall be made on notice, given not later than 11:00 a.m. (New
York City time) on the day of such proposed Borrowing, in the case of a
Borrowing comprised of Base Rate Advances, or on the third Business Day prior to
the date of the proposed Borrowing, in the case of a Borrowing comprised of
Eurodollar Rate Advances, by the Company to the Administrative Agent, which
shall give to each Lender prompt notice thereof by telex, telecopier or
cable.  Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by
telex, telecopier, cable or e-mail, confirmed promptly in writing (and, in the
case of e-mail, confirmed promptly with a signed copy of such notice sent via
facsimile to the Administrative Agent), in substantially the form of Exhibit A-1
hereto, specifying therein the requested (i) date of such Borrowing, which date
shall be a Business Day, (ii) Type of Advances comprising such Borrowing, (iii)
aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
comprised of Eurodollar Rate Advances, the Interest Period for each such
Advance.  In the case of a proposed Borrowing comprised of Eurodollar Rate
Advances, the Administrative Agent shall promptly notify each Lender of the
applicable interest rate under Section 2.07(b).  Each Lender shall, before 1:00
p.m. (New York City time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at its
address referred to in Section 8.02, in same day funds, such Lender’s ratable
portion of such Borrowing.  After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Administrative Agent will make such funds available to the Company at
the Administrative Agent’s aforesaid address.
 
(b) Each Notice of Borrowing shall be irrevocable and binding on the Company
and, in respect of any Borrowing comprised of Eurodollar Rate Advances, the
Company shall indemnify each Lender against any loss or expense incurred by such
Lender solely as a result of any failure by the Company to fulfill on or before
the date specified for such Borrowing the applicable conditions set forth in
Article III (unless any such condition shall have been waived in accordance with
the terms of this Agreement), including, without limitation, any loss (including
loss of anticipated profits) or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
 
(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Advances (or, in
the case of any Borrowing of any Base Rate Advances, prior to 12:00 p.m. (New
York City time) on the date of such Advance) that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 (or, in the case of a
Borrowing of Base Rate Advances, that such Lender has made such portion
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Company on such date a
corresponding amount.  In such event, if a Lender has not in fact made its
portion of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Company severally agree to pay to the
Administrative Agent (without duplication) forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Company to but excluding the date of payment to the Administrative Agent, at (x)
in the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (y) in the case of a
payment to be made by the Company, the interest rate applicable at such time to
the Advances comprising such Borrowing.  If the Company and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Company the amount
of such interest paid by the Company for such period.  If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Advance included in such Borrowing.  Any
payment by the Company shall be without prejudice to any claim the Company may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(d) The obligations of the Lenders hereunder to make Advances and to make
payments pursuant to Section 8.04(i) are several and not joint.  The failure of
any Lender to make the Advance to be made by it as part of any Borrowing or to
make any payment under Section 8.04(i) shall not relieve any other Lender of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
and no Lender shall be responsible for the failure of any other Lender to make
the Advance to be made by such other Lender on the date of any Borrowing or to
make its payment under Section 8.04(i).
 
(e) If, for any reason, a Borrowing is not made on the date specified in any
Notice of Borrowing, the Administrative Agent hereby agrees to repay to each
Lender the amount, if any, which such Lender has made available to the
Administrative Agent as such Lender’s ratable portion of such Borrowing, without
interest.
 
 
10
 
 

--------------------------------------------------------------------------------

 
(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Advance in any particular place or manner.
 
SECTION 2.03. Facility Fee.
 
The Company agrees to pay to the Administrative Agent for the account of each
Lender a facility fee (the “Facility Fee”) on each Lender’s Commitment,
irrespective of usage, from the date hereof, in the case of each Bank, and from
the effective date specified in the Assignment and Assumption pursuant to which
it became a Lender, in the case of each other Lender, until the Termination
Date, payable quarterly in arrears on the last day of each March, June,
September and December during the term of such Lender’s Commitment and on the
Termination Date, at a rate per annum determined by reference to the ratings
assigned to the Reference Ratings as set forth below:
 


Basis for Facility Fee
LEVEL 1
If the Reference Ratings are at least A by S&P or at least A2 by Moody’s
LEVEL 2
If the Reference Ratings are lower than Level 1 but at least A- by S&P  or at
least A3 by Moody’s
LEVEL 3
If the Reference Ratings are lower than Level 2 but at least BBB+ by S&P or at
least Baa1 by Moody’s
LEVEL 4
If the Reference Ratings are lower than Level 3 but at least BBB by S&P or at
least Baa2 by Moody’s
LEVEL 5
If the Reference Ratings are lower than Level 4 but at least BBB- by S&P or at
least Baa3 by Moody’s
LEVEL 6
If the Reference Ratings are lower than Level 5 or do not exist
Facility Fee
0.150%
0.175%
0.225%
0.350%
0.450%
0.600%

 
The Facility Fee rate will be redetermined on the date of any change in the
Reference Ratings.  If the Reference Ratings are not comparable (i.e., a “split
rating”), and (i) the ratings differential is one category, the higher of such
two ratings shall control, unless one of the ratings is below BBB- or Baa3, or
(ii) the ratings differential is two or more categories or one of the ratings is
below BBB- or Baa3, the rating that is one below the higher of the two ratings
shall control.
 
SECTION 2.04. Changes in the Commitments.
 
(a) Reduction or Termination of the Commitments.  The Company shall have the
right, upon at least three Business Days’ notice to the Administrative Agent,
irrevocably and permanently to terminate in whole or reduce ratably in part the
respective Commitments of the Lenders; provided that (i) any such notice shall
be received by the Administrative Agent no later than 11:00 a.m. (New York City
time) three Business Days prior to the date of termination or reduction and (ii)
the aggregate amount of the Commitments of the Lenders shall not be reduced to
an amount which is less than the aggregate principal amount of the Advances then
outstanding; and provided further, that each partial reduction shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Commitments.  Once terminated, the
Commitments may not be reinstated by the Company.  Any reduction of the
Commitments shall be applied to the Commitment of each Lender on a pro rata
basis.  All fees accrued until the effective date of any termination of the
Commitments shall be paid on the effective date of such termination.
 
(b) Increase of the Commitments.  (i)  From time to time prior to the
Termination Date, the Company may increase the aggregate Commitments by an
aggregate amount of $250,000,000 (any such increase, a “Commitment Increase”),
such that the aggregate Commitments are increased to no more than $1,000,000,000
by designating either one or more of the existing Lenders (each of which, in its
sole discretion, may determine whether and to what degree to offer to
participate in such Commitment Increase) or one or more other banks or other
financial institutions reasonably acceptable to the Administrative Agent that at
the time agree, in the case of any such bank or financial institution that is an
existing Lender to increase its Commitment (an “Increasing Lender”) and, in the
case of any other such bank or financial institution (an “Additional Lender”),
to become a party to this Agreement.  The sum of the increases in the
Commitments of the Increasing Lenders pursuant to this subsection (b) plus the
Commitments of the Additional Lenders upon giving effect to the Commitment
Increase shall not in the aggregate exceed the amount of the Commitment
Increase.  The Company shall provide prompt notice of any proposed Commitment
Increase pursuant to this subsection (b) to the Administrative Agent, which
shall promptly provide a copy of such notice to the Lenders.
 
 
11
 
 

--------------------------------------------------------------------------------

 
(ii) Any Commitment Increase shall become effective upon (A) the receipt by the
Administrative Agent of (1) an agreement in form and substance satisfactory to
the Administrative Agent signed by the Company, each Increasing Lender and each
Additional Lender, setting forth the new Commitment of each such Lender and the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof binding upon each Lender, (2)
opinions of counsel to the Company substantially in the forms of Exhibits D-3
and D-4 attached hereto upon which each Lender and the Administrative Agent may
rely, together with any governmental order referred to therein attached thereto,
and (3) a certificate of a duly authorized officer of the Company (the
statements contained in which shall be true) to the effect that (x) the
representations and warranties contained in Section 4.01 (other than the
representation and warranty contained in the last sentence of Section 4.01(e))
are correct on and as of the date of such Commitment Increase before and after
giving effect to such Commitment Increase, as though made on and as of the date
of such Commitment Increase (unless the same are stated to refer to a specific
earlier date, in which case such representation or warranty shall be correct as
of such specific earlier date), and (y) no event has occurred and is continuing,
or would result from such Commitment Increase, that constitutes a Default or an
Event of Default.
 
(iii) Upon the effective date of any Commitment Increase, each Increasing Lender
and each Additional Lender shall provide funds to the Administrative Agent in
the manner described in Section 3.03 in an amount equal to the product of (x)
the aggregate principal amount of Advances outstanding hereunder, expressed as a
percentage of the Total Commitment (calculated, in each case, immediately prior
to such Commitment Increase) and (y) the amount of such Lender’s Commitment
Increase.  The funds so provided by any Lender shall be deemed to be an Advance
or Advances made by such Lender on the date of such Commitment Increase, with
such Advance(s) being (A) in an amount equal to the product of (x) the aggregate
outstanding principal amount of each Advance expressed as a percentage of the
Total Commitment (calculated, in each case, immediately prior to such Commitment
Increase) and (y) the amount of such Lender’s Commitment Increase and (B) of the
same Type(s) and having the same Interest Period(s) as each Advance described in
the preceding clause (A), such that after giving effect to such Commitment
Increase and the Advances(s) made on the date of such Commitment Increase, each
Advance outstanding hereunder shall consist of Advances made by the Lenders
ratably in accordance with their pro rata shares of the Total Commitment.
 
(iv) Notwithstanding any provision contained herein to the contrary, from and
after the date of any Commitment Increase, all calculations and payments of
interest on the Advance comprising any Advances shall take into account the
actual Commitment of each Lender and the principal amount outstanding of each
Advance made by such Lender during the relevant period of time.
 
SECTION 2.05. Repayment of Advances.
 
The Company shall repay the principal amount of each Advance made by each Lender
on the Termination Date applicable to such Lender.
 
SECTION 2.06. Evidence of Indebtedness.
 
The Advances made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Advances made by the Lenders to the Company and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Company
hereunder to pay any amount owing under this Agreement or any other document
entered into in connection therewith.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Any
Lender may request that any Advances made by it be evidenced by one or more
promissory notes.  In such event, the Company shall prepare, execute and deliver
to such Lender one or more notes payable to the order of such Lender (or if
requested by such Lender, to such Lender and its assignees) and in substantially
the form of Exhibit B hereto.  Thereafter, the Advances evidenced by such notes
and interest thereon shall at all times (including after assignment pursuant to
Section 8.07) be represented by one or more notes in such form payable to the
order of the payee named therein.
 
 
12
 
 

--------------------------------------------------------------------------------

 
SECTION 2.07. Interest on Advances.
 
The Company shall pay interest on the unpaid principal amount of each Advance
made by each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:
 
(a) Base Rate Advances.  If such Advance is a Base Rate Advance, a rate per
annum equal at all times to the Alternate Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Advances, payable quarterly in arrears
on the last day of each September, December, March, and June and on the date
such Base Rate Advance shall be paid in full.
 
(b) Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the Eurodollar Rate for such Interest Period, plus the Applicable Margin for
Eurodollar Rate Advances, payable on the last day of such Interest Period and,
if such Interest Period has a duration of more than three months, on each day
which occurs during such Interest Period every three months from the first day
of such Interest Period.
 
SECTION 2.08. Additional Interest on Eurodollar Rate Advances.
 
The Company shall pay to each Lender additional interest on the unpaid principal
amount of each Eurodollar Rate Advance of such Lender, from the date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance.  All claims
for such additional interest shall be submitted by such Lender to the Company
(with a copy to the Administrative Agent) as soon as is reasonably possible and
in all events within ninety days after the first day of such Interest Period;
provided, however, that if a claim is not submitted to the Company within such
ninety day period, such Lender shall thereby waive its claim to such additional
interest incurred during such ninety-day period but not to any such additional
interest incurred thereafter.  A certificate as to the amount of such additional
interest, submitted to the Company (with a copy to the Administrative Agent) by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error.
 
SECTION 2.09. Interest Rate Determination.
 
(a) The Administrative Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.07(a) or (b).
 
(b) If, with respect to any Eurodollar Rate Advances, (i) the Administrative
Agent shall have reasonably determined (which determination shall be conclusive
and binding upon the Company) that, by reason of circumstances affecting the
relevant interbank market, adequate means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or (ii) the Majority Lenders notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Majority Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Company and the Lenders, whereupon
 
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and
 
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Company and the Lenders that the circumstances causing such
suspension no longer exist.
 
 
13
 
 

--------------------------------------------------------------------------------

 
(c) If the Company shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Company and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.  If an Event of Default shall have occurred and
be continuing, each Eurodollar Rate Advance shall automatically Convert into a
Base Rate Advance at the end of the Interest Period then in effect for such
Eurodollar Rate Advance.
 
(d) On the date on which the aggregate unpaid principal amount of Advances
comprising any Borrowing shall be reduced, by prepayment or otherwise, to less
than $20,000,000, such Advances shall, if they are Eurodollar Rate Advances,
automatically Convert into Base Rate Advances, and on and after such date the
right of the Company to Convert such Advances into Eurodollar Advances shall
terminate; provided, however, that if and so long as each such Advance shall be
of the same Type and have the same Interest Period as Eurodollar Advances
comprising another Borrowing or other Borrowings, and the aggregate unpaid
principal amount of all Eurodollar Rate Advances shall equal or exceed
$20,000,000, the Company shall have the right to continue all such Eurodollar
Rate Advances as Advances having such Interest Period.
 
SECTION 2.10. Voluntary Conversion of Advances.
 
The Company may, on any Business Day prior to the Termination Date, upon notice
given to the Administrative Agent not later than 11:00 a.m. (New York City time)
on the third Business Day prior to the date of the proposed Conversion, in the
case of any proposed Conversion into Eurodollar Rate Advances, and on the date
of the proposed Conversion, which date shall be a Business Day, in the case of
any proposed Conversion into Base Rate Advances, and subject to the provisions
of Sections 2.09 and 2.13 and so long as no Event of Default has occurred and is
continuing on the date of such proposed Conversion, Convert all Advances of one
Type comprising the same Borrowing into Advances of another Type; provided,
however, that any Conversion of any Eurodollar Rate Advances into Base Rate
Advances shall be made on, and only on, the last day of an Interest Period for
such Eurodollar Rate Advances.  Each such notice of a Conversion (a “Notice of
Conversion”) shall be by telex, telecopier, cable or e-mail, confirmed promptly
in writing (and, in the case of e-mail, confirmed promptly with a signed copy of
such notice sent via facsimile to the Administrative Agent), in substantially
the form of Exhibit A-2 hereto and shall, within the restrictions specified
above, specify (i) the date of such Conversion, (ii) the aggregate amount of,
Type of, and Interest Periods (if any) applicable to the Advances to be
Converted, (iii) the Type of Advance to which such Advances (or portions
thereof) are proposed to be Converted, and (iv) if such Conversion is into
Eurodollar Rate Advances, the duration of the Interest Period for each such
Advance.
 
SECTION 2.11. Prepayments of Advances.
 
(a) The Company shall have no right to prepay any principal amount of any
Advances other than as provided in subsection (b) below.
 
(b) The Company may, upon notice given to the Administrative Agent at least two
Business Days prior to the proposed prepayment, in the case of any Eurodollar
Rate Advance, and on the date of the proposed prepayment, in the case of any
Base Rate Advance, and if such notice is given the Company shall, prepay the
outstanding principal amounts of the Advances comprising the same Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the amount prepaid and, in the case of any Eurodollar Rate
Advance, any amount payable pursuant to Section 8.04(b); provided, however, that
each partial prepayment shall be in an aggregate principal amount not less than
$5,000,000 and in integral multiples of $1,000,000 in excess thereof.
 
SECTION 2.12. Increased Costs.
 
(a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements, in the case of
Eurodollar Rate Advances, included in the Eurodollar Rate Reserve Percentage),
in or in the interpretation, promulgation or implementation of any law or
regulation, or (ii) the compliance with any guideline or request from any
central bank or other governmental authority (whether or not having the force of
law), including without limitation all requests, rules, guidelines or directives
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
regardless of the date enacted, adopted or issued, there shall be any increase
in the cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances, then the Company shall from time to time, no later
than five Business Days after demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for account of
such Lender additional amounts sufficient to reimburse such Lender for such
increased cost.  All claims for increased cost shall be submitted by such Lender
to the Company (with a copy to the Administrative Agent) as soon as is
reasonably possible and the Company shall, subject to subsection (c) of this
Section 2.12, make such payment within five Business Days after notice of such
claim is received.  A certificate as to the amount of such increased cost,
submitted to the Company (with a copy to the Administrative Agent) by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.
 
 
14
 
 

--------------------------------------------------------------------------------

 
(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, and the effect of the foregoing would be to reduce the
rate of return on such capital, then, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), the Company shall no later than five
Business Days thereafter pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder.  For the avoidance of doubt, this Section 2.12(b) shall apply
to all requests, rules, guidelines or directives concerning capital adequacy
issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States financial regulatory
authorities, regardless of the date adopted, issued, promulgated or
implemented.  All claims for such additional amounts shall be submitted by such
Lender (with a copy to the Administrative Agent) as soon as is reasonably
possible and the Company shall, subject to subsection (c) of this Section 2.12,
make such payment within five Business Days after notice of such claim is
received.  A certificate as to such amounts submitted to the Company and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error.
 
(c) Failure or delay on the part of any Lender to demand compensation pursuant
to the foregoing provisions of this Section 2.12 shall not constitute a waiver
of such Lender’s right to demand such compensation, provided that the Company
shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.12 for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender notifies the
Company of the change in law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the change in law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
SECTION 2.13. Illegality.
 
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for such
Lender or its Eurodollar Lending Office to perform its obligations hereunder to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
(i) the obligation of the Lenders to make Eurodollar Rate Advances, or to
Convert Advances into Eurodollar Rate Advances, shall be suspended until the
Administrative Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist and (ii) the Company shall
forthwith prepay in full all Eurodollar Rate Advances of all Lenders then
outstanding, together with interest accrued thereon, unless the Company, within
five Business Days of notice from the Administrative Agent, Converts all
Eurodollar Rate Advances of all Lenders then outstanding into Base Rate Advances
in accordance with Section 2.10.
 
SECTION 2.14. Payments and Computations.
 
(a) All payments to be made by the Company shall be made without condition or
deduction for any counterclaim, defense, recoupment or set-off.  The Company
shall make each payment hereunder not later than 11:00 a.m. (New York City time)
on the day when due in U.S. dollars to the Administrative Agent at its address
referred to in Section 8.02 in same day funds.  The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or fees (other than pursuant to Section 2.08, 2.12 or
2.16(b)) ratably to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 8.07(d),
from and after the effective date specified in such Assignment and Assumption,
the Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
 
(b) All computations of interest based on clause (i) of the definition of
“Alternate Base Rate” shall be made by the Administrative Agent on the basis of
a year of 365 or 366 days, as the case may be, and all computations of interest
based on the Eurodollar Rate or on clause (ii) or (iii) of the definition of
“Alternate Base Rate” and the Facility Fee shall be made by the Administrative
Agent, and all computations of interest pursuant to Section 2.08 shall be made
by a Lender, on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period of which such interest or fees are payable.  Each determination by
the Administrative Agent (or, in the case of Section 2.08, by a Lender) of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.
 
 
15
 
 

--------------------------------------------------------------------------------

 
(c) All payments received by the Administrative Agent after 2:00 p.m. (New York
City time) shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  Whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
fees, as the case may be; provided, however, that if such extension would cause
payment of interest on or principal of Eurodollar Rate Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.
 
(d) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Lenders hereunder that the
Company will not make such payment in full, the Administrative Agent may assume
that the Company has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent the Company shall not have so
made such payment in full to the Administrative Agent, each Lender shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender, together with interest thereon for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent at the Federal Funds Rate.
 
SECTION 2.15. Sharing of Payments, Etc.
 
(a) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Advances made by it (other than pursuant to Section 2.08 or 2.12) in excess of
its ratable share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participation in the Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that (A) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery, together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered and (B) the
provisions of this Section 2.15 shall not be construed to apply to (i) any
payment made by the Company pursuant to and in accordance with the express terms
of this Agreement or (ii) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Advances to any
assignee or participant, other than to the Company or any Subsidiary thereof (as
to which the provisions of this Section 2.15 shall apply).  The Company consents
to the foregoing and agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 2.15 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Company in the amount of such participation.
 
(b) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(a), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to it or them under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
SECTION 2.16. Extension of Termination Date.
 
(a) So long as no Event of Default shall have occurred and be continuing and the
Termination Date shall not have occurred, then at least 30 days but not more
than 60 days prior to each of the first and second anniversaries of the date
hereof (each, an “Anniversary Date”), the Company may request that the Lenders,
by written notice to the Administrative Agent (in substantially the form
attached hereto as Exhibit F) with a copy to the Arrangers, consent to a
one-year extension of the Termination Date.  Each Lender shall, in its sole
discretion, determine whether to consent to such request and shall notify the
Administrative Agent of its determination at least 20 days prior to the
applicable Anniversary Date.  The failure to respond by any Lender within such
time period shall be deemed a denial of such request.  The Administrative Agent
shall deliver a notice to the Company and the Lenders at least 15 days prior to
such Anniversary Date of the identity of the Lenders that have consented to such
extension and the Lenders that have declined such consent (the “Declining
Lenders”).  If Lenders holding in the aggregate 50% or less of the Commitments
have consented to the requested extension, the Termination Date shall not be
extended, and the Commitments of all Lenders shall terminate on the then current
Termination Date (the “Current Termination Date”).
 
 
16
 
 

--------------------------------------------------------------------------------

 
(b) If Lenders holding in the aggregate more than 50% of the Commitments have
consented to the requested extension, subject to the conditions set forth in
Section 2.16(c), the Termination Date shall be extended as to such consenting
Lenders only (and not as to any Declining Lender) for a period of one year
following the Current Termination Date.  Unless assigned to another Lender as
set forth below, the commitments of the Declining Lenders shall terminate on
such Current Termination Date, all Advances of and other amounts payable to such
Declining Lenders shall be repaid to them on such Current Termination Date, and
such Declining Lenders shall have no further liability as of such Current
Termination Date.  The Company shall have the right at any time on or before the
applicable Anniversary Date to replace each Declining Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more Eligible Assignees
(each, an “Additional Commitment Lender”) as provided in Section 8.07(f), each
of which Additional Commitment Lenders shall have entered into an Assignment and
Acceptance pursuant to which each such Additional Commitment Lender shall,
effective as of such Anniversary Date, assume a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date) and accept as such
Additional Lender’s Termination Date with respect to the Commitment so assumed
the latest date to which the Termination Date has been extended pursuant to this
Section 2.16.
 
(c) Any extension of the Termination Date pursuant to this Section 2.16 shall
become effective upon the applicable Anniversary Date if the Company shall have
delivered to the Administrative Agent and each Lender, on or prior to such
Anniversary Date, (i) opinions of counsel to the Company substantially in the
forms of Exhibits D-3 and D-4 attached hereto upon which each Lender and the
Administrative Agent may rely, together with any governmental order referred to
therein attached thereto and (ii) a certificate of a duly authorized officer of
the Company (the statements contained in which shall be true) to the effect that
(x) the representations and warranties contained in Section 4.01 are correct on
and as of such Anniversary Date before and after giving effect to the extension
of the Termination Date, as though made on and as of such Anniversary Date
(unless the same are stated to refer to a specific earlier date, in which case
such representation or warranty shall be correct as of such specific earlier
date), and (y) no event has occurred and is continuing, or would result from
such extension of the Termination Date, that constitutes an Event of Default or
that would constitute an Event of Default but for the requirement that notice be
given or time elapse, or both.
 
(d) Upon the extension of any Termination Date in accordance with this Section
2.16, the Administrative Agent shall deliver to each Lender a revised Schedule
II setting forth the Commitment of each Lender after giving effect to such
extension, and such Schedule II shall replace the Schedule II in effect before
the applicable Anniversary Date.
 
 
17
 
 

--------------------------------------------------------------------------------

 
ARTICLE III
CONDITIONS OF LENDING
 
SECTION 3.01. Conditions Precedent to Closing.
 
The Commitments of the Lenders shall not become effective unless and until each
of the following conditions precedent has been satisfied by the Company:
 
(a)           the Administrative Agent shall have received the following, each
in form and substance satisfactory to the Administrative Agent and each of the
Lenders:
 
(i) Promissory notes, if requested by any Lender pursuant to Section 2.06.
 
(ii) Certified copies of the resolutions of the Board of Directors of the
Company approving this Agreement, and of all documents evidencing other
necessary corporate action and governmental approvals, including the FPSC Order,
with respect to this Agreement.
 
(iii) A certificate of the Secretary or an Assistant Secretary of the Company,
dated as of the date hereof, certifying the names and true signatures of the
officers of the Company authorized to sign this Agreement and the other
documents to be delivered hereunder.
 
(iv) A certificate of a Responsible Officer of the Company, dated as of the date
hereof, certifying (i) the accuracy of the representations and warranties
contained herein and (ii) that no event has occurred and is continuing which
constitutes a Default or an Event of Default.
 
(v) Certified copies of all required governmental approvals and authorizations.
 
(vi) Certified copy of the restated charter and bylaws of the Company.
 
(vii) Evidence satisfactory to the Administrative Agent that (i) the Existing
Facility shall have been terminated and all amounts outstanding thereunder shall
have been paid in full, and (ii) the commitments under the $1,130,000,000 Credit
Agreement, dated as of May 3, 2006, among Progress Energy, Inc. and the lenders
and administrative agent parties thereto shall have been reduced to no more than
$500,000,000.
 
(viii) Favorable opinions of counsel for the Company, substantially in the forms
of Exhibit D-1 and Exhibit D-2 hereto and as to such other matters as any Lender
through the Administrative Agent may reasonably request.
 
(ix) A favorable opinion of King & Spalding LLP, counsel for the Administrative
Agent, substantially in the form of Exhibit E hereto.
 
(x) Such information as shall be sufficient for the Administrative Agent and
each Lender to verify the identity of the Company for purposes of complying with
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), as contemplated by Section 8.17 hereof.
 
(b) Any fees required to be paid on or before the Closing Date shall have been
paid by the Company.
 
 
18
 
 

--------------------------------------------------------------------------------

 
(c) Unless waived by the Administrative Agent, the Company shall have paid all
reasonable out-of-pocket fees, charges and disbursements of counsel to the
Administrative Agent in connection with the preparation and negotiation of this
Agreement and the other documents to be delivered in connection herewith to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).
 
Without limiting the generality of the provisions of Section 7.04, for purposes
of determining compliance with the conditions specified in this Section 3.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
SECTION 3.02. Conditions Precedent to Each Borrowing.
 
The obligation of each Lender to make an Advance on the occasion of each
Borrowing (including the initial Borrowing) shall be subject to the further
conditions precedent that (i) in the case of the making of an Advance, the
Administrative Agent shall have received the written confirmatory Notice of
Borrowing with respect thereto, and (ii) on the date of such Borrowing, the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Company of the proceeds of such
Borrowing shall constitute a representation and warranty by the Company that, on
the date of such Borrowing, such statements are true):
 
(a) The representations and warranties contained in Section 4.01 (excluding the
representation and warranty contained in the last sentence of Section 4.01(e))
are correct in all material respects (unless the same are qualified by
materiality, in which case the same shall be correct in all respects) on and as
of the date of such Borrowing, or, if any such representation or warranty is
expressly stated to have been made as of a specific date as of such specific
date, before and after giving effect to such Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date; and
 
(b) No event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom, that constitutes a Default or
an Event of Default.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Company.
 
The Company represents and warrants as follows:
 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Florida.
 
(b) The execution, delivery and performance by the Company of this Agreement are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Company’s charter or
bylaws, (ii) any law or (iii) any contractual restriction binding on or
affecting the Company to the extent the contravention of such contractual
restriction would reasonably be expected to have a material adverse effect on
the financial condition, operations or properties of the Company and its
Subsidiaries, taken as a whole.
 
(c) No authorization or approval or other action by, and no notice to or filing
with any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Company of this Agreement, other than
the FPSC Order, which has been duly issued, is final and in full force and
effect.
 
 
19
 
 

--------------------------------------------------------------------------------

 
(d) This Agreement is the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, reorganization or similar laws or equitable principles
relating to creditors’ rights generally.
 
(e) The Consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2009 and June 30, 2010, and the related Consolidated statements of
income and retained earnings of the Company and its Subsidiaries for the fiscal
year and six-months, respectively, then ended, copies of which have been
furnished to each Lender, fairly present the financial condition of the Company
and its Subsidiaries as at such date and the results of the operations of the
Company and its Subsidiaries for the period ended on such date, all in
accordance with GAAP consistently applied, subject, in the case of such interim
financial statements, to year-end adjustments.  Since December 31, 2009, there
has been no material adverse change in the financial condition, operations or
properties of the Company and its Subsidiaries, taken as a whole.
 
(f) Except as described in the reports and registration statements which the
Company has filed with the Securities and Exchange Commission prior to the date
of this Agreement, there is no pending or threatened action or proceeding
affecting the Company or any Subsidiary of the Company before any court,
governmental agency or arbitrator, which would reasonably be expected to have a
material adverse effect on the financial condition, operations or properties of
the Company or its Subsidiaries, taken as a whole.
 
(g) No proceeds of any Advance will be used to acquire any security in any
transaction which is subject to Sections 12, 13 and 14 of the Securities
Exchange Act of 1934.
 
(h) The Company is not engaged in the business of extending credit for the
purpose of buying or carrying margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System), and no proceeds
of any Advance will be used to buy or carry any margin stock or to extend credit
to others for the purpose of buying or carrying any margin stock.
 
(i) Following application of the proceeds of each Advance, not more than 5
percent of the value of the assets (either of the Company only or of the Company
and its Subsidiaries on a Consolidated basis) subject to the provisions of
Section 5.02(a) or 5.02(e) will be margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).
 
(j) No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan or any Multiemployer Plan.
 
(k) The Company is not an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
 
(l) The Company is in compliance with all applicable laws, rules, regulations
and orders of any governmental authority, such compliance to include, without
limitation, compliance with ERISA and Environmental Laws and paying before the
same become delinquent all material taxes, assessments and governmental charges
imposed upon it or upon its property, except to the extent compliance with any
of the foregoing is then being contested in good faith by appropriate legal
proceedings and for which adequate reserves are made in accordance with GAAP,
and except to the extent noncompliance, if any, would not have or result in a
material adverse effect on the financial condition, operations or properties of
the Company or its Subsidiaries, taken as a whole.
 
(m) All written information other than the Projections (as defined below)
furnished by the Company to the Administrative Agent and the Lenders in
connection with this Agreement, taken as a whole, is (and all such information
furnished in the future by the Company to the Administrative Agent and the
Lenders will be) complete and correct in all material respects and does not (and
will not) contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading
in light of the circumstances under which such statements were or are made.  All
financial projections, if any, that have been or will be furnished by the
Company to the Administrative Agent and the Lenders in connection with this
Agreement (the “Projections”) have been or will be prepared in good faith based
upon reasonable assumptions (it being understood that such Projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Company, and that no assurance can be given that the
Projections will be realized).
 
 
20
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
COVENANTS OF THE COMPANY
 
SECTION 5.01. Affirmative Covenants.
 
So long as any Advances shall remain unpaid or any Lender shall have any
Commitment hereunder, the Company shall, unless the Majority Lenders shall
otherwise consent in writing:
 
(a) Compliance with Laws, Etc.  Except to the extent contested in good faith,
comply, and cause each Subsidiary of the Company to comply, with all applicable
laws (including ERISA and applicable Environmental Laws), rules, regulations and
orders (such compliance to include, without limitation, paying before the same
become delinquent all taxes, assessments and governmental charges imposed upon
it or upon its property), the non-compliance with which would reasonably be
expected to have a material adverse effect on the financial condition,
operations or properties of the Company or its Subsidiaries, taken as a whole.
 
(b) Preservation of Corporate Existence, Etc.  Preserve and maintain its
corporate existence, and preserve and maintain its rights, privileges and
franchises material to the normal conduct of its business.
 
(c) Visitation Rights.  At any reasonable time and from time to time, permit the
Administrative Agent or any of the Lenders or any agents or representatives
thereof to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Company and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Company
and any of its Subsidiaries with any of their respective officers or directors.
 
(d) Keeping of Books.  Keep, and cause each Subsidiary of the Company to keep,
proper books of record and account, in which entries shall be made of all
financial transactions and the assets and business of the Company and such
Subsidiary in accordance with GAAP.
 
(e) Maintenance of Properties, Etc.  Maintain and preserve, and cause each
Subsidiary of the Company to maintain and preserve, all of its properties which
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
 
(f) Maintenance of Insurance.  Maintain, and cause each Subsidiary of the
Company to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Subsidiary operates.
 
(g) Taxes.  File, and cause each Subsidiary of the Company to file, all tax
returns (federal, state and local) required to be filed and paid and pay all
taxes shown thereon to be due, including interest and penalties, or provide
adequate reserves for payment thereof other than such taxes that the Company or
such Subsidiary is contesting in good faith by appropriate legal proceedings and
for which adequate reserves are made in accordance with GAAP.
 
(h) Material Obligations.  Pay, and cause each Subsidiary of the Company to pay,
promptly as the same shall become due each material obligation of the Company or
such Subsidiary, other than such obligations that the Company or such Subsidiary
is contesting in good faith by appropriate legal proceedings and for which
adequate reserves are made in accordance with GAAP.
 
 
21
 
 

--------------------------------------------------------------------------------

 
(i) Reporting Requirements.  Furnish to the Lenders:
 
(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Company, a Consolidated
balance sheet of the Company and its Subsidiaries as at the end of such quarter
and Consolidated statements of income and retained earnings of the Company and
its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, certified by the treasurer or the
chief financial officer of the Company, together with a certificate of the
treasurer or chief financial officer of the Company, setting forth in reasonable
detail the calculations of the Company’s compliance with Section 5.01(j) and
stating that no Default or Event of Default has occurred and is continuing, or
if a Default or an Event of Default has occurred and is continuing, a statement
setting forth details of such Event of Default or event and the action that the
Company has taken and proposes to take with respect thereto;
 
(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of the Company, a copy of the annual report for such year for the
Company and its Subsidiaries, containing Consolidated financial statements for
such year audited and certified by Deloitte & Touche or other independent public
accountants acceptable to the Majority Lenders, together with a certificate of
the treasurer or chief financial officer of the Company, setting forth in
reasonable detail the calculations of the Company’s compliance with Section
5.01(j) and stating that no Default or Event of Default has occurred and is
continuing, or if a Default or an Event of Default, a statement setting forth
details of such Default or Event of Default or event and the action that the
Company has taken and proposes to take with respect thereto;
 
(iii) promptly after the sending or filing thereof, copies of all reports which
the Company sends to any of its security holders, and copies of all reports and
registration statements which the Company or any Subsidiary of the Company files
with the Securities and Exchange Commission or any national securities exchange
to the extent not delivered by the Company pursuant to clause (i) or (ii) of
this Section 5.01(i);
 
(iv) promptly after and in any event within five days after any Responsible
Officer’s obtaining knowledge of the occurrence of any Default or Event of
Default, a statement of the chief financial officer or treasurer of the Company
setting forth details of such Default or Event of Default or event and the
action which the Company proposes to take with respect thereto;
 
(v) promptly after and in any event within five days after any Responsible
Officer’s obtaining knowledge thereof, notice of any change in any Reference
Rating;
 
(vi) as soon as possible and in any event within five days after the
commencement thereof or any adverse determination or development therein, notice
of all actions, suits and proceedings that may adversely affect the Company’s
ability to perform its obligations under this Agreement;
 
(vii) as soon as possible and in any event within five days after the occurrence
of a Termination Event, notice of such Termination Event; and
 
(viii) such other information respecting the financial condition, operations or
properties of the Company and its Subsidiaries, taken as a whole, as any Lender
through the Administrative Agent may from time to time reasonably request.
 
(j) Indebtedness to Total Capitalization.  Maintain at all times a ratio of
Consolidated Indebtedness of the Company and its Subsidiaries to Total
Capitalization of not more than 0.65:1.0.
 
(k) Use of Proceeds.  Use the proceeds of each Advance solely for general
corporate purposes (including, without limitation, as a commercial paper
back-up).  No proceeds of any Advance will be used to acquire any equity
security of a class that is registered pursuant to Section 12 of the Exchange
Act or any security in any transaction that is subject to Sections 13 or 14 of
the Exchange Act.
 
 
22
 
 

--------------------------------------------------------------------------------

 
SECTION 5.02. Negative Covenants.
 
So long as any Advances shall remain unpaid or any Lender shall have any
Commitment hereunder, the Company will not, without the written consent of the
Majority Lenders:
 
(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any
Subsidiary of the Company to create, incur, assume or suffer to exist, any lien,
security interest or other charge or encumbrance, or any other type of
preferential arrangement, upon or with respect to any of its properties, whether
now owned or hereafter acquired, or assign, or permit any Subsidiary of the
Company to assign, any right to receive income, in each case to secure any
Indebtedness of any Person, other than (i) liens, mortgages and security
interests created by the Mortgage, (ii) liens and security interests affecting
the fuel used by the Company in its power generating operations and (iii) liens,
mortgages and security interests securing other Indebtedness not exceeding
$100,000,000; provided, however, that, in the event that and for so long as the
First Mortgage Bonds are rated lower than BBB- or Baa3 by S&P or Moody’s,
respectively, or, in the event that neither of such credit rating agencies is in
the business of rating the First Mortgage Bonds, lower than an equivalent rating
of the First Mortgage Bonds by another nationally-recognized credit rating
agency of similar standing, the Company’s right to continue to create, incur and
suffer to exist liens, mortgages and security interests securing other
Indebtedness pursuant to the foregoing clause (iii) shall be suspended.
 
(b) Indebtedness.  Create, incur, assume or suffer to exist, or permit any
Subsidiary of the Company to create, incur, assume or suffer to exist, any
Indebtedness other than (i) Indebtedness hereunder, (ii) Indebtedness secured by
liens and security interests permitted pursuant to clauses (ii) and (iii) of
Section 5.02(a), (iii) Indebtedness evidenced by the First Mortgage Bonds and
(iv) unsecured  Indebtedness, including Guarantees issued in connection with the
financing of pollution control facilities operated by the Company, Guarantees of
Indebtedness incurred by any wholly-owned Subsidiary of the Company and
Guarantees of debt securities issued by any financing Subsidiary of the Company
established to secure debt financing in the offshore markets.
 
(c) Lease Obligations.  Create, incur, assume or suffer to exist, or permit any
Subsidiary of the Company to create, incur, assume or suffer to exist, any
obligations for the payment of rental for any property under leases or
agreements to lease having a term of one year or more which would cause the
direct or contingent Consolidated liabilities of the Company and its
Subsidiaries in respect of all such obligations payable in any calendar year to
exceed 10% of the Consolidated operating revenues of the Company and its
Subsidiaries for the immediately preceding calendar year.
 
(d) Mergers, Etc.  Merge with or into or consolidate with or into, or acquire
all or substantially all of the assets or securities of, any Person, unless, in
each case, (i) immediately after giving effect thereto, no event shall occur and
be continuing which constitutes a Default or an Event of Default, and (ii) in
the case of any such merger to which the Company is a party, such other Person
is a utility company and the resulting or surviving corporation, if not the
Company, (x) is organized and existing under the laws of the United States of
America or any State thereof, (y) is a corporation satisfactory to the Majority
Lenders, and (z) shall have expressly assumed, by an instrument satisfactory in
form and substance to the Majority Lenders, the due and punctual payment of all
amounts due under this Agreement and the performance of every covenant and
undertaking of the Company contained in this Agreement.
 
(e) Sales, Etc. of Assets.  Sell, lease, transfer or otherwise dispose of, or
permit any Subsidiary of the Company to sell, lease, transfer or otherwise
dispose of, any of its assets, other than the following sales: (i) sales of
generating capacity to the Company’s wholesale customers, (ii) sales of nuclear
fuel, (iii) sales of accounts receivable, (iv) sales in connection with a
transaction authorized by subsection (d) of this Section, (v) sales of
investments in securities with a maturity of less than one year, or (vi) other
sales not exceeding $250,000,000 in the aggregate in any fiscal year of the
Company.
 
(f) Line of Business.  Engage in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date hereof and businesses
reasonably related thereto.
 
(g) Margin Stock.  Use any proceeds of any Advance to buy or carry margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System).
 
 
23
 
 

--------------------------------------------------------------------------------

 
ARTICLE VI
EVENTS OF DEFAULT
 
SECTION 6.01. Events of Default.
 
If any of the following events (“Events of Default”) shall occur and be
continuing:
 
(a) The Company shall fail to pay any principal of any Advance when due, or
shall fail to pay any interest on any Advance or any fees or other amounts
payable hereunder within five Business Days after such interest or fees or other
amounts shall become due; or
 
(b) Any representation or warranty made by the Company herein or by the Company
(or any of its officers) in connection with this Agreement shall prove to have
been incorrect in any material respect when made; or
 
(c) The Company shall fail to perform or observe any other term, covenant or
agreement contained in Sections 5.01(b), 5.01(i)(iv), 5.01(j) or 5.02 on its
part to be performed or observed; or the Company shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement on its
part to be performed or observed and any such failure shall remain unremedied
for 30 days after written notice thereof shall have been given to the Company by
the Administrative Agent or any Lender; or
 
(d) The Company or any of its Subsidiaries shall fail to pay any amount in
respect of any Indebtedness in excess of $35,000,000 (but excluding Indebtedness
hereunder) of the Company or such Subsidiary (as the case may be), or any
interest or premium thereon, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
 
(e) The Company or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Company or any of its
Subsidiaries, and in the case of an involuntary proceeding, shall remain
undismissed or unstayed for a period of 60 days, seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property; or the Company or any of its Subsidiaries shall take any action
indicating its approval of, consent to or acquiescence in any of the actions set
forth above in this subsection (e); or
 
(f) Any judgment or order for the payment of money in excess of $50,000,000
shall be rendered against the Company or any of its Subsidiaries and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(g) Any Termination Event with respect to a Plan shall have occurred, and, 30
days after notice thereof shall have been given to the Company by the
Administrative Agent, (i) such Termination Event (if correctable) shall not have
been corrected and (ii) the then present value of such Plan’s vested benefits
exceeds the then current value of assets accumulated in such Plan by more than
the amount of $35,000,000 (or in the case of a Termination Event involving the
withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount); or
 
(h) The Company or any of its Affiliates as employer under a Multiemployer Plan
shall have made a complete or partial withdrawal from such Multiemployer Plan
and the plan sponsor of such Multiemployer Plan shall have notified such
withdrawing employer that such employer has incurred a withdrawal liability in
an annual amount exceeding $35,000,000; or
 
(i) A Change of Control shall occur;
 
 
24
 
 

--------------------------------------------------------------------------------

 
then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Company, (i)
declare the Commitments and the obligation of each Lender to make Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Company; provided, however, that in the event
of an actual or deemed entry of an order for relief with respect to the Company
or any of its Subsidiaries under the Federal Bankruptcy Code, (A) the obligation
of each Lender to make Advances shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Company.
 
ARTICLE VII
THE ADMINISTRATIVE AGENT
 
SECTION 7.01. Appointment and Authority.
 
Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article VII are solely for the benefit of the Administrative
Agent and the Lenders, and the Company shall not have rights as a third party
beneficiary of any of such provisions.
 
SECTION 7.02. Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
SECTION 7.03. Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
the Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to this Agreement or applicable law; and
 
 
25
 
 

--------------------------------------------------------------------------------

 
(c) shall not, except as expressly set forth herein, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Company or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 6.02(i)) or (ii) in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to the
Administrative Agent by the Company or a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
 
SECTION 7.04. Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of an Advance that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Advance.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
SECTION 7.05. Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative Agent.  The Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article VII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
 
26
 
 

--------------------------------------------------------------------------------

 
SECTION 7.06. Resignation of Administrative Agent.
 
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Company.  Upon receipt of any such notice of resignation, the
Majority Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Majority Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Company and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Majority Lenders appoint a successor Administrative Agent as
provided for above in this Section 7.06.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder (if
not already discharged therefrom as provided above in this Section 7.06).  The
fees payable by the Company to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Company and such successor.  After the retiring Administrative Agent’s
resignation hereunder, the provisions of this Article VII and Section 8.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
 
SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder.
 
SECTION 7.08. No Other Duties, Etc.
 
Anything herein to the contrary notwithstanding, none of the Persons listed on
the cover page hereof as a “Syndication Agent” or a “Joint Lead Arranger” shall
have any powers, duties or responsibilities under this Agreement, except in its
capacity, if applicable, as a Lender hereunder.
 
 
27
 
 

--------------------------------------------------------------------------------

 
ARTICLE VIII
MISCELLANEOUS
 
SECTION 8.01. Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Company therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and the Company and
acknowledged by the Administrative Agent, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all of the Lenders, do any of the following: (a)
waive any of the conditions specified in Section 3.01 or 3.02, (b) change the
Commitment of any Lender or subject any Lender to any additional obligations
(other than pursuant to Section 2.04 or 2.16), (c) reduce the principal of, or
interest on, the Advances or any fees or other amount payable hereunder, (d)
postpone any date fixed by this Agreement for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any fees
hereunder (other than pursuant to Section 2.16), (e) change the percentage of
the Commitments or of the aggregate unpaid principal amount of the Advances, or
the number of Lenders, that shall be required for the Lenders or any of them to
take any action under this Agreement, (f) change Section 2.15 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, and (g) amend, waive, or in any way modify or
suspend any provision of this Section 8.01 or clause (ii) of Section 8.18; and
provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required hereinabove to take such action, affect the rights or duties of the
Administrative Agent under this Agreement and (ii) Section 8.07(i) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Advances are being funded by a special purpose
funding vehicle (an “SPC”) at the time of such amendment, waiver or other
modification.
 
SECTION 8.02. Notices, Etc.
 
(a) Notices Generally. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
telegraphic communication) and mailed, telecopied, delivered or, in the case of
the Company, e-mailed,
 
(i) if to the Company, at its address at 410 S. Wilmington Street, PEB 19A3,
Raleigh, North Carolina 27601, Attention:  Assistant Treasurer, Treasury
Department, Facsimile No.: (919) 546-7826, e-mail: thomas.moses@pgnmail.com;
 
(ii) if to any Lender, at its Domestic Lending Office set forth opposite its
name on Schedule II hereto;
 
(iii) if to the Administrative Agent, at the addresses set forth below:
 
            (A) for Payment and Requests for Credit Extensions:
 
Bank of America, N.A.
901 Main Street
Mail Code:  TX1-492-14-14
Dallas, TX  75202-3714
Attention:  Keli Torres
Telephone:  (214) 209-1864. ext. 51864
Telecopier:  (214) 290-8375
e-mail:  keli.torres@baml.com
Account No.: 1292000883
Ref.:  Florida Power Corp. d/b/a/ Progress Energy Florida
ABA#: 026009593
 
 
28
 
 

--------------------------------------------------------------------------------

 
             (B) for Other Notices as Administrative Agent:
 
Bank of America, N.A.
Agency Management
100 S. Tryon St.
Mail Code:  NC1-002-15-36
Charlotte, NC  28255
Attention:  Maria A. McClain
Telephone:  (980) 388-1935
Telecopier:  (704) 409-0913
e-mail:  maria.a.mcclain@baml.com;  or


(iv) as to each party, at such other address as shall be designated by such
party in a written notice to the other parties in accordance with subsection (d)
of this Section 8.02.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.
 
(i) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
(ii) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(iii) Documents required to be delivered pursuant to Section 5.01(i), (ii),
(iii) or (viii) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address set forth in Section 8.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
 
29
 
 

--------------------------------------------------------------------------------

 
(c) The Platform.  The Company hereby acknowledges that (i) the Administrative
Agent and/or the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Company or its securities) (each, a
“Public Lender”).  The Company hereby agrees that so long as the Company is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (A) all Company Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (B) by marking Company Materials “PUBLIC”, the Company shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Company Materials as not containing any material
non-public information with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Company Materials constitute Information, they shall be
treated as set forth in Section 8.15); (C) all Company Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor”; and (D) the Administrative Agent and the Arrangers shall be
entitled to treat any Company Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”  Notwithstanding the foregoing, the Company shall be under no
obligation to mark any Company Materials “PUBLIC”.
 
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE ADMINISTRATIVE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Company Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Company, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
(d) Change of Address, Etc.  Each of the Company and the Administrative Agent
may change its address, telecopier, telephone number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier, telephone number
or e-mail address for notices and other communications hereunder by notice to
the Company and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
 
(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowings) purportedly given by or on behalf of the
Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Company, except
to the extent of such Person’s gross negligence or willful misconduct.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
 
30
 
 

--------------------------------------------------------------------------------

 
SECTION 8.03. No Waiver; Remedies.
 
No failure on the part of any Lender or the Administrative Agent to exercise,
and no delay in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
SECTION 8.04. Costs, Expenses and Taxes.
 
(a) The Company agrees to pay on demand all reasonable out-of-pocket costs and
expenses of (i) the Administrative Agent and its Affiliates in connection with
the syndication of the credit facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other documents to be delivered hereunder, the first Borrowing under this
Agreement and any modification, amendment or waiver of any provisions of, or
supplement to, this Agreement and the other documents to be delivered hereunder
(whether or not the transaction contemplated hereby or thereby shall be
consummated) and (ii) the Lenders and the Administrative Agent in connection
with the enforcement or protection of the rights and remedies of the Lenders and
the Administrative Agent under this Agreement and the other documents to be
delivered hereunder (whether through negotiations or legal proceedings),
including its rights under this Section 8.04 or in connection with the Advances
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiation in respect of such Advances, all the above
costs and expenses to include, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent and each of the
Lenders with respect thereto.  In addition, the Company shall pay any and all
imposed stamp and other taxes payable or determined to be payable in connection
with the execution and delivery of this Agreement and the other documents to be
delivered hereunder, and agrees to save the Administrative Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes.
 
(b) If, due to payments made by the Company due to acceleration of the maturity
of the Advances pursuant to Section 6.01, or due to any other reason, any Lender
receives payments of principal of any Eurodollar Rate Advance based upon the
Eurodollar Rate other than on the last day of the Interest Period for such
Advance, the Company shall, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses which it may reasonably incur as a result
of such payment, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.
 
(c) Any and all payments by or on account of any obligation of the Company
hereunder shall be made, in accordance with Section 2.14, free and clear of and
without deduction or withholding for any and all present or future taxes,
levies, imposts, duties, deductions, assessments, fees or other charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).  If the Company shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder  to any Lender or the Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
8.04) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Company shall make such deductions and (iii) the Company shall timely
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.
 
(d) The Company will indemnify each Lender and the Administrative Agent for the
full amount of Taxes (including, without limitation, any Taxes imposed by any
jurisdiction on amounts payable under this Section 8.04) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted.  This
indemnification shall be made within 10 days from the date such Lender or the
Administrative Agent (as the case may be) makes written demand therefor.  A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  As soon as practicable after any payment of
Taxes by the Company to the relevant taxation authority or other authority, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e) Prior to the date of the initial Borrowing or on the date of the Assignment
and Assumption pursuant to which it became a Lender, in the case of each Lender
that becomes a Lender by virtue of entering into an Assignment and Assumption,
and from time to time thereafter if requested by the Company or the
Administrative Agent, each Lender organized under the laws of a jurisdiction
outside the United States shall provide the Administrative Agent and the Company
with the forms prescribed by the Internal Revenue Service of the United States
certifying that such Lender is exempt from United States withholding taxes with
respect to all payments to be made to such Lender hereunder.  If for any reason
during the term of this Agreement, any Lender becomes unable to submit the forms
referred to above or the information or representations contained therein are no
longer accurate in any material respect, such Lender shall notify the
Administrative Agent and the Company in writing to that effect. Unless the
Company and the Administrative Agent have received forms or other documents
satisfactory to them indicating that payment hereunder are not subject to United
States withholding tax, the Company or the Administrative Agent shall withhold
taxes from such payments at the applicable statutory rate in the case of
payments to or for any Lender organized under the laws of a jurisdiction outside
the United States.
 
 
31
 
 

--------------------------------------------------------------------------------

 
(f) Any Lender claiming any additional amounts payable pursuant to 2.12 or
Section 8.04(c) or (d) or who gives a notice pursuant to Section 2.13 shall use
its reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) (i) to change the jurisdiction of its Applicable
Lending Office if, in the judgment of such Lender,  the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
which may thereafter accrue pursuant to Section 2.12 or Section 8.04(c) or (d),
or eliminate the need for the notice pursuant to Section 2.13, and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender and (ii) to otherwise minimize the amounts due, or to become due, under
Sections 8.04(c) and (d).  The Company hereby agrees to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender in connection with any
such change in jurisdiction.
 
(g) If the Company makes any additional payment to any Lender pursuant to
Section 8.04(c) or (d) in respect of any Taxes, and such Lender determines that
it has received (i) a refund of such Taxes or (ii) a credit against or relief or
remission for, or a reduction in the amount of, any tax or other governmental
charge solely as a result of any deduction or credit for any Taxes with respect
to which it has received payments under Sections 8.04(c) and (d), such Lender
shall, to the extent that it can do so without prejudice to the retention of
such refund, credit, relief, remission or reduction, pay to the Company such
amount as such Lender shall have determined to be attributable to the deduction
or withholding of such Taxes.  If such Lender later determines that it was not
entitled to such refund, credit, relief, remission or reduction to the full
extent of any payment made pursuant to the first sentence of this Section
8.04(g), the Company shall upon demand of such Lender promptly repay the amount
of such overpayment.  Any determination made by such Lender pursuant to this
Section 8.04(g) shall in the absence of bad faith or manifest error be
conclusive, and nothing in this Section 8.04(g) shall be construed as requiring
any Lender to conduct its business or to arrange or alter in any respect its tax
or financial affairs so that it is entitled to receive such a refund, credit or
reduction or as allowing any Person to inspect any records, including tax
returns, of any Lender.
 
(h) The Company hereby agrees to indemnify and hold harmless each Lender, the
Administrative Agent (and any sub-agent thereof), counsel to the Administrative
Agent and each Related Party of any of the foregoing Persons (each, an
“Indemnified Person”) from and against any and all claims, damages, losses,
liabilities, costs or expenses (including reasonable out-of-pocket attorney’s
fees and expenses, whether or not such Indemnified Person is named as a party to
any proceeding or is otherwise subjected to judicial or legal process arising
from any such proceeding), joint and several, that may actually be incurred by
or asserted or awarded against any Indemnified Person (including, without
limitation, in connection with any investigation, litigation or proceeding or
the preparation of a defense in connection therewith) in each case by reason of
or in connection with (i) the execution, delivery, or performance of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other documents delivered in
connection therewith, (ii) any Advance or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials in violation of applicable Environmental Laws on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company, and
regardless of whether any Indemnified Person is a party thereto, provided that
such indemnity shall not, as to any Indemnified Person, be available to the
extent that such claims, damages, losses, liabilities, costs or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Person.
 
(i) To the extent that the Company for any reason fails to pay any amount
required under subsection (a) or (h) of this Section 8.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s ratable portion (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this subsection (i) are subject
to the provisions of Section 2.02(d).
 
(j) To the fullest extent permitted by applicable law, the Company shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or the use
of the proceeds thereof.  No Indemnified Person referred to in subsection (h)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the transactions contemplated hereby.
 
(k) Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company contained in this
Section 8.04 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the payment, satisfaction or discharge in full of
principal and interest hereunder and the termination of Commitments.
 
 
32
 
 

--------------------------------------------------------------------------------

 
SECTION 8.05. Right of Set-off.
 
Upon (i) the occurrence and during the continuance of any Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Administrative Agent to declare the Advances due
and payable pursuant to the provisions of Section 6.01, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Company now
or hereafter existing under this Agreement, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15(b) and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  Each Lender
agrees promptly to notify the Company after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Lender
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Lender may have.
 
SECTION 8.06. Binding Effect; No Advisory or Fiduciary Relationship.
 
(a) This Agreement shall become effective when it shall have been executed by
the Company and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender that such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Company, the
Administrative Agent and each Lender and their respective successors and
assigns, except that the Company shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (a) of Section 8.07,
(ii) by way of participation in accordance with the provisions of subsection (e)
of Section 8.07, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (h) of Section 8.07, or (iv) to an SPC
in accordance with the provisions of subsection (i) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b) In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or any other Loan Document), the Company acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Credit Parties are
arm’s-length commercial transactions between the Company and its Affiliates, on
the one hand, and the Credit Parties, on the other hand, (B) the Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Company is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby; (ii) (A) each Credit Party is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company or any of its Affiliates, or any other Person and (B) no Credit
Party has any obligation to the Company or any of it Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein; and (iii) the Credit Parties and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Company and its Affiliates, and no Credit Party has any
obligation to disclose any of such interests to the Company or its Affiliates. 
To the fullest extent permitted by law, the Company hereby waives and releases
any claims that it may have against any of the Credit Parties with respect to
any breach or alleged breach of agency or fiduciary duty and agrees that the
Credit Parties will have no liability (whether direct or indirect) to it in
respect of such a fiduciary duty claim or to any Person asserting a fiduciary
duty claim on the Company’s behalf, including the Company’s equity holders,
employees or creditors, in connection with any aspect of any transaction
contemplated hereby.  For purposes of this Section, “Loan Documents” means any
promissory note, if any, delivered to any Lender pursuant to Section 2.06 hereof
and any fee letter between the Company and any of the Credit Parties or their
Affiliates executed in connection with the preparation and delivery of this
Agreement.
 
 
33
 
 

--------------------------------------------------------------------------------

 
SECTION 8.07. Assignments and Participations.
 
(a) Each Lender may (i) with notice to the Company and to the Administrative
Agent, assign to any other Lender, any Affiliate of a Lender or any Approved
Fund all or a portion of its rights and obligations under this Agreement, and
(ii) with the consent of the Administrative Agent and the Company (such consent
not to be unreasonably withheld or delayed and, in the case of the Company, (x)
the Company shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice of such proposed assignment and (y)
such consent shall not be required if a Default or an Event of Default has
occurred and is continuing), assign to one or more other Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment and the Advances owing to
it); provided, however, that (A) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Advances at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Advances outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Advances of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Default or Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met, (B) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Advances or the
Commitment assigned, (C) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Assumption substantially in the form of Exhibit C
hereto and (C) such parties shall also deliver to the Administrative Agent a
processing and recordation fee in the amount of $3,500, and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; provided, however, no such assignment shall be
made to any Defaulting Lender or any of its Subsidiaries, or any Person, who
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause.  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Assumption, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Assumption, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Assumption, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 2.12, and
8.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment.  Upon request, the Company (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.
 
(b) By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Company, any of its Subsidiaries or Affiliates or any Person obligated in
respect of this Agreement  or the performance or observance by the Company of
any of its obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01(i)(ii) and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.
 
(c) The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at its address referred to in Section 8.02 a copy of
each Assignment and Assumption (and copies of the related consents of the
Company and the Administrative Agent to such assignment) delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Company, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company or any Lender at any reasonable time and
from time to time upon reasonable prior notice.  In addition, at any time that a
request for a consent for a material or substantive change to this Agreement is
pending, any Lender may request and receive from the Administrative Agent a copy
of the Register.
 
 
34
 
 

--------------------------------------------------------------------------------

 
(d) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, the
Administrative Agent shall, if such Assignment and Assumption has been completed
and is in substantially the form of Exhibit C hereto, (i) accept such Assignment
and Assumption, (ii) record the information contained therein in the Register
and (iii) give prompt notice thereof to the Company.
 
(e) Each Lender may at any time, without the consent of, or notice to, the
Company or the Administrative Agent, sell participations to any Person (other
than a natural person or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”)  in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and/or the Advances owing to it); provided, however,
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Company hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Advances for all purposes of this Agreement, (iv) the Company, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (v) any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any  provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 8.01 that affects such
Participant.  Without limiting the generality of the foregoing: (i) such
participating banks or other entities shall be entitled to the cost protection
provisions contained in Sections 2.08, 2.12, 8.04(b) and 8.04(c) only if, and to
the same extent, the Lender from which such participating banks or other
entities acquired its participation would, at the time, be entitled to claim
thereunder, unless the sale of the participation to such Participant is made
with Company’s prior written consent; and (ii) such participating banks or other
entities shall also, to the fullest extent permitted by law, be entitled to
exercise the rights of set-off contained in Section 8.05 as if such
participating banks or other entities were Lenders hereunder, provided, such
Participant agrees to be subject to Section 2.14 as though it were a Lender.
 
(f) If (w) any Lender shall be a Declining Lender, (x) any Lender or any
Participant shall make any demand for payment under Section 2.12, (y) the
Company is required to pay any additional amount to any Lender or governmental
authority for the account of any Lender pursuant to Section 8.04(c) or (d) or
(z) any Lender shall be a Defaulting Lender, then within the time period
specified in Section 2.16(b) (in the case of clause (w)) or within 30 days after
such demand for any such payment, if, but only if, such demanded payment has
been made by the Company (in the case of clause (x) or (y)),  or at any time (in
the case of clause (z)) (as applicable), the Company may, at its sole expense
and effort, upon notice to such Lender and with the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed), demand that such Lender assign in accordance with and subject to the
restrictions contained in, and consents required by, this Section 8.07 to one or
more Eligible Assignees designated by the Company all (but not less than all) of
such Lender’s Commitment (if any) and the Advances owing to it no later than the
applicable Anniversary Date or within the period ending on the later to occur of
such 30th day and the last day of the longest of the then current Interest
Periods for such Advances (as applicable), provided that (i) no Default or Event
of Default shall then have occurred and be continuing; (ii) the Company shall
have paid to the Administrative Agent the assignment fee specified in Section
8.07(a); (iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(b) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Company (in the case of all other
amounts); (iv) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 8.04(c) or (d), such assignment will result in a reduction in such
compensation or payments thereafter; (v) in the case of any such assignment by a
Declining Lender, such Declining Lender shall have consented to such assignment,
and (vi) such assignment does not conflict with applicable laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
 
(g) Subject to Section 8.16, any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 8.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Company furnished to such Lender by
or on behalf of the Company.
 
(h) Anything in this Section 8.07 to the contrary notwithstanding, any Lender
may assign and pledge all or any portion of its Commitment and the Advances
owing to it to any Federal Reserve Bank (and its transferees) as collateral
security pursuant to Regulation A of the Board of Governors of the Federal
Reserve System and any Operating Circular issued by such Federal Reserve
Bank.  No such assignment shall release the assigning Lender from its
obligations hereunder.
 
 
35
 
 

--------------------------------------------------------------------------------

 
(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to an SPC of such Granting Lender identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Company, the option to provide to the Company all or any part of
any Advance that such Granting Lender would otherwise be obligated to make to
the Company pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any such SPC to make any Advance, (ii) if such SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof or, if it fails to do so, to make such payment to
the Administrative Agent as is required under Section 2.12(b)(i) and (iii) no
SPC or Granting Lender shall be entitled to receive any greater amount pursuant
to Section 2.08 or 2.12 than the Granting Lender would have been entitled to
receive had the Granting Lender not otherwise granted such SPC the option to
provide any Advance to the Company.  The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender.  Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would otherwise be
liable so long as, and to the extent that, the related Granting Lender provides
such indemnity or makes such payment.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against or join any other person in
instituting against such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  Notwithstanding the foregoing, the Granting Lender
unconditionally agrees to indemnify the Company, the Administrative Agent and
each Lender against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be incurred by or asserted against the Company, the
Administrative Agent or such Lender, as the case may be, in any way relating to
or arising as a consequence of any such forbearance or delay in the initiation
of any such proceeding against its SPC.  Each party hereto hereby acknowledges
and agrees that no SPC shall have the rights of a Lender hereunder, such rights
being retained by the applicable Granting Lender.  Accordingly, and without
limiting the foregoing, each party hereby further acknowledges and agrees that
no SPC shall have any voting rights hereunder and that the voting rights
attributable to any Advance made by an SPC shall be exercised only by the
relevant Granting Lender and that each Granting Lender shall serve as the
administrative agent and attorney-in-fact for its SPC and shall on behalf of its
SPC receive any and all payments made for the benefit of such SPC and take all
actions hereunder to the extent, if any, such SPC shall have any rights
hereunder.  In addition, notwithstanding anything to the contrary contained in
this Agreement any SPC may with notice to, but without the prior written consent
of any other party hereto, assign all or a portion of its interest in any
Advances to the Granting Lender.  This Section may not be amended without the
prior written consent of each Granting Lender, all or any part of whose Advance
is being funded by an SPC at the time of such amendment.
 
(j) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Borrowings.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this subsection, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
SECTION 8.08. Governing Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process.
 
(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.
 
(b) The Company irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the courts of the State of New
York sitting in New York City and of the United States District Court of the
State of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State Court or, to the
fullest extent permitted by applicable law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other document against the Company or its properties in the
courts of any jurisdiction.
 
 
36
 
 

--------------------------------------------------------------------------------

 
(c) The Company irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other document in any court referred to in subsection (b)
of this section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
 
(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.02.  Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.
 
SECTION 8.09. Waiver of Jury Trial.
 
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to this Agreement or any other
document or the transactions contemplated hereby or thereby (whether based on
contract, tort or any other theory).  Each party hereto (a) certifies that no
representative, agent or attorney of any other Person has represented, expressly
or otherwise, that such other Person would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the other
documents by, among other things, the mutual waivers and certifications in this
Section.
 
SECTION 8.10. Execution of Documents.
 
(a) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
SECTION 8.11. Severability.
 
Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
 
SECTION 8.12. Headings.
 
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
 
SECTION 8.13. Entire Agreement.
 
This Agreement constitutes the entire contract between the parties relative to
the subject matter hereof.  Any previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement.  Except as
is expressly provided for herein, nothing in this Agreement, expressed or
implied, is intended to confer upon any party other than the parties hereto any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
 
 
37
 
 

--------------------------------------------------------------------------------

 
SECTION 8.14. Payments Set Aside.
 
To the extent that any payment by or on behalf of the Company is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of all principal and
interest hereunder and the termination of this Agreement.
 
SECTION 8.15. Treatment of Certain Information; Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or any action or proceeding relating to
this Agreement or the enforcement of rights hereunder or thereunder, (vi)
subject to an agreement containing provisions substantially the same as those of
this Section, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Company and its obligations,
(vii) with the consent of the Company or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Company.
 
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary, provided that, in the case
of information received from the Company or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.
 
SECTION 8.16. Survival of Representations and Warranties.
 
All representations and warranties made hereunder or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof.  Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Advance, and shall continue in full force and effect as long as any Advance or
any other obligation of the Company hereunder shall remain unpaid or
unsatisfied.
 
 
38
 
 

--------------------------------------------------------------------------------

 
SECTION 8.17. USA PATRIOT Act Notice.
 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Company in accordance with the Act.
 
SECTION 8.18. Defaulting Lenders.
 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
 
(i) Facility Fees shall cease to accrue on the unutilized portion of the
Commitment of such Defaulting Lender; and
 
(ii) the Commitment of such Defaulting Lender shall not be included in
determining whether the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 8.01); provided, that this clause (ii) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification pursuant to clauses (a) through (g) of Section 8.01.
 
In the event that the Administrative Agent and the Company agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Advances of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Advances in accordance
with its Commitment.
 
 
39
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
FLORIDA POWER CORPORATION
D/B/A PROGRESS ENERGY FLORIDA, INC.
 
 
By
/s/ Thomas R. Sullivan

 
Thomas R. Sullivan

 
Vice President and Treasurer



 
BANK OF AMERICA, N.A., as Administrative Agent and as a Lender
 
 
By
/s/ Michael Mason

 
Name:  Michael Mason

 
Title:  Senior Vice President



 
 
 
[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 

--------------------------------------------------------------------------------

BARCLAYS BANK PLC
 
 
By
/s/ David Barton

 
Name:  David Barton

 
Title:  Director



 
 
 
[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC
 
 
By
/s/ Tyler J. McCarthy

 
Name:  Tyler J. McCarthy

 
Title:  Director



 
 
 
[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 

 
 
 

--------------------------------------------------------------------------------

 



WELLS FARGO BANK, N.A.
 
 
By
/s/ Allison Newman

 
Name:  Allison Newman

 
Title:  Vice President



 
 
 
[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



CITIBANK, N.A.
 
 
By
/s/ Anita J. Brickell

 
Name:  Anita J. Brickell

 
Title:  Vice President



 
 






[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A.
 
 
By
/s/ Peter Christensen

 
Name:  Peter Christensen

 
Title:  Vice President



 
 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]

 
 
 
 
 
 

--------------------------------------------------------------------------------

 



DEUTSCHE BANK AG NEW YORK BRANCH
 
 
By
/s/ Andreas Neumeier

 
Name:  Andreas Neumeier

 
Title:  Managing Director



 
 
By
/s/ Philippe Sandmeier

 
Name:  Philippe Sandmeier

 
Title:  Managing Director



 















[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
By
/s/ Nicholas R. Battista

 
Name:  Nicholas R. Battista

 
Title:  Authorized Signatory



 
 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA
 
 
By
/s/ Mark Walton

 
Name:  Mark Walton

 
Title:  Authorized Signatory



 



 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
MORGAN STANLEY BANK, N.A.
 
 
By
/s/ Ryan Vetsch

 
Name:  Ryan Vetsch

 
Title:  Authorized Signatory



 



 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



THE BANK OF NEW YORK MELLON
 
 
By
/s/ Richard Fronapfel, Jr.

 
Name:  Richard Fronapfel, Jr.

 
Title:  Vice President



 
 
 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 

--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY
 
 
By
/s/ Jack M. Frost

 
Name:  Jack M. Frost

 
Title:  Senior Vice President



 
 



 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

SUNTRUST BANK
 
 
By
/s/ Yann Pirio

 
Name:  Yann Pirio

 
Title:  Managing Director



 



 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH
 
 
By
/s/ Michael Oka

 
Name:  Michael Oka

 
Title:  Executive Director, GL USA



 
 
By
/s/ Alex Matral

 
Name:  Alex Matral

 
Title:  Vice President, GL USA



 





 
 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

ROYAL BANK OF CANADA
 
 
By
/s/ Meredith Majesty

 
Name:  Meredith Majesty

 
Title:  Authorized Signatory



 



 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
TD BANK, N.A.
 
 
By
/s/ Marla Willner

 
Name:  Marla Willner

 
Title:  SVP



 



 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION
 
 
By
/s/ Michael T. Sagges

 
Name:  Michael T. Sagges

 
Title:  Vice President



 



 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



 
COMERICA BANK
 
 
By
/s/ Clayton Vanderpool

 
Name:  Clayton Vanderpool

 
Title:  Assistant Vice President



 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]

 
 

 
 
 

--------------------------------------------------------------------------------

 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
By
/s/ Keith A. Sherman

 
Name:  Keith A. Sherman

 
Title:  SVP



  
 








[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]

 
 
 

 
 
 

--------------------------------------------------------------------------------

 



KEYBANK NATIONAL ASSOCIATION
 
 
By
/s/ Sherrie I. Manson

 
Name:  Sherrie I. Manson

 
Title:  Senior Vice President



 
 
 
 
[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



THE NORTHERN TRUST COMPANY
 
 
By
/s/ John Canty

 
Name:  John Canty

 
Title:  Senior Vice President



 
 
 
[SIGNATURE PAGE TO FPC D/B/A PROGRESS ENERGY FLORIDA CREDIT AGREEMENT]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
REGIONS BANK
 
 
By
/s/ Anthony LeTrent

 
Name:  Anthony LeTrent

 
Title:  Senior Vice President



 







 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I
 
Existing Facility
 
$450,000,000 5-Year Credit Agreement, dated as of March 28, 2005, as amended,
among the Company, the lenders party thereto and Bank of America, N.A., as
administrative agent.
 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
Commitments
 


Lender
 
Commitment
Domestic Lending Office
Eurodollar Lending Office
Bank of America, N.A.
 
$  55,000,000
901 Main Street
Mail Code: TX1-492-14-14
Dallas, Texas 75202-3714
Attention: Keli Torres
Telephone: (214) 209-1864, ext. 51864
Telecopier: (214) 290-8375
E-Mail: keli.torres@baml.com
Same as Domestic Lending Office
Barclays Bank PLC
 
$  55,000,000
745 Seventh Avenue
26th Floor
New York, New York 10019
Attention: May Huang
Telephone: (212) 526-0787
Telecopier: (212) 526-5115
E-Mail: may.huang@barclayscapital.com
Same as Domestic Lending Office
The Royal Bank of Scotland plc
$  55,000,000
600 Washington Boulevard
Stamford, Connecticut 06901
Telephone: (203) 897-4431
Telecopier: (203) 873-5019
E-mail: janardhan.krishnappa@rbs.com
Same as Domestic Lending Office
Wells Fargo Bank, N.A.
$  55,000,000
301 S. College Street, 15th Floor
Charlotte, NC 28288
Mail Code: D1053-150
Attention: Allison Newman
Telephone: (704) 383-5260
Telecopier: (704) 715-1486
E-Mail: allison.newman@wachovia.com
Same as Domestic Lending Office
Citibank, N.A.
$  50,000,000
388 Greenwich Street
New York, New York 10013
Attention: Carl Cho
Telephone: (212) 816-2064
Telecopier: (212) 994-0847
E-Mail: carl.cho@citi.com
Same as Domestic Lending Office
JPMorgan Chase Bank, N.A.
$  50,000,000
500 Stanton Christiana Road. Ops 2/3
Newark, Delaware 19713-2107
Attention: Nicole F. Mangiaracina
Telephone: (302) 634-2022
Telecopier: (201) 224-3885
E-Mail: nicole.f.mangiaracina@jpmchase.com
Same as Domestic Lending Office
Deutsche Bank AG New York Branch
$  45,000,000
60 Wall Street
Floor 44
New York, New York 10005
Attention: LeAnne Chen
Telephone: (212) 250-6665
Telecopier: (212) 553-2477
E-Mail: leanne.chen@db.com
Same as Domestic Lending Office
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$  45,000,000
1251 Avenue of the Americas
12th Floor
New York, New York 10020-1104
Attention: Mary Coseo
Telephone: (212) 782-6932
Telecopier: (212) 782-6440
E-Mail: mcoseo@us.mufg.jp
Same as Domestic Lending Office
Goldman Sachs Bank USA
$  35,000,000
200 West Street
New York, New York 10282
Attention: Lauren Day
Telephone: (212) 902-1099
Telecopier: (917) 977-3966
E-Mail: gs-sbd-admin-contacts@ny.email.gs.com
Same as Domestic Lending Office
Morgan Stanley Bank, N.A.
$  35,000,000
1300 Thames Street Wharf,
4th Floor
Baltimore, Maryland 21231
Attention: Morgan Stanley Loan Servicing
Telephone: (443) 627-4355
Telecopier: (718) 233-2140
E-Mail: msloanservicing@morganstanley.com
Same as Domestic Lending Office
The Bank of New York Mellon
$  35,000,000
Room 1900
1 Wall Street
New York, New York 10286
Attention: Richard Fronapfel, Jr.
Telephone: (212) 635-7615
Telecopier: (212) 635-8595
E-Mail: richard.fronapfel@bnymellon.com
Same as Domestic Lending Office
Branch Banking and Trust Company
$  30,000,000
434 Fayetteville Street,
4th Floor
Raleigh, North Carolina 27601
Attention: Jack Frost
Telephone: (919) 716-9112
Telecopier: (919) 716-9330
E-Mail: jfrost@bbandt.com
Same as Domestic Lending Office
SunTrust Bank
$  27,500,000
303 Peachtree Street,
4th Floor
Atlanta, Georgia 30308
Attention: Andrew Johnson
Telephone: (404) 658-4692
Telecopier: (404) 827-6270
E-Mail: andrew.johnson@suntrust.com
Same as Domestic Lending Office
BBVA, S.A., New York Branch
$  25,000,000
1345 Avenue of the Americas,
45th Floor
New York, New York 10105
Attention: Nietzsche Rodricks
Telephone: (212) 728-2380
Telecopier: (212) 258-2216
E-Mail: Nietzsche.rodricks@bbvany.com
Same as Domestic Lending Office
Royal Bank of Canada
$  25,000,000
One Liberty Plaza
New York, New York 10006-1404
Attention: Thomas Casey
Telephone: (212) 905-5872
Telecopier: (212) 428-6201
E-Mail: thomas.casey@rbccm.com
Same as Domestic Lending Office
TD Bank, N.A.
$  25,000,000
2005 Market Street,
2nd Floor
Philadelphia, Pennsylvania 19013
Attention: Gary Martz
Telephone: (215) 282-2799
Telecopier: (215) 282-2476
E-Mail: gary.martz@yesbank.com
Same as Domestic Lending Office
U.S. Bank National Association
$  25,000,000
461 Fifth Avenue
New York, New York 10017
Attention: Michael Sagges
Telephone: (917) 256-2822
Telecopier: (646) 935-4552
E-Mail: michael.sagges@usbank.com
Same as Domestic Lending Office
Comerica Bank
$  25,000,000
500 Woodward Avenue,
9th Floor
MC 3279
Detroit, Michigan 48275-3279
Attention: Clayton Vanderpool
Telephone: (313) 222-9452
Telecopier: (313) 222-3330
E-Mail: crvanderpool@comerica.com
Same as Domestic Lending Office
First Tennessee Bank National Association
$  15,000,000
4140 Parklake Avenue,
Suite 120
Raleigh, North Carolina 27612
Attention: Keith Sherman
Telephone: (919) 789-2983
Telecopier: (919) 781-1485
E-Mail: kasherman@ftb.com
Same as Domestic Lending Office
KeyBank National Association
$  12,500,000
127 Public Square
OH-01-27-0623
Cleveland, Ohio 44114
Attention: Yvette Dyson-Owens
Telephone: (216) 689-4358
Telecopier: (216) 689-4981
E-Mail: yvette_dyson-owens@keybank.com
Same as Domestic Lending Office
The Northern Trust Company
$  12,500,000
50 South La Salle Street
Chicago, Illinois 60603
Attention: John Canty
Telephone: (312) 444-7729
Telecopier: (312) 557-1425
E-Mail: jc92@ntrs.com
Same as Domestic Lending Office
Regions Bank
$  12,500,000
6805 Morrison Blvd.,
Suite 100
Charlotte, North Carolina 28211
Attention: Anthony LeTrent
Telephone: (704) 362-7367
Telecopier: (704) 362-3594
E-Mail: anthony.letrent@regions.com
Same as Domestic Lending Office
Total:
$750,000,000
   





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
FORM OF NOTICE OF BORROWING
 
[Date]
 
Bank of America, N.A., as Administrative Agent
   for the Lenders parties to the
   Credit Agreement referred to below
901 Main Street, 14th Fl.
Dallas, TX 75202-3714
Mail Code: TX1-492-14-12

 
Attention:
 
Ladies and Gentlemen:
 
The undersigned, FLORIDA POWER CORPORATION D/B/A PROGRESS ENERGY FLORIDA, INC.,
refers to the Credit Agreement, dated as of October 15, 2010 (the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders from time to time parties thereto and
BANK OF AMERICA, N.A., as Administrative Agent for said Lenders, and hereby
gives you notice pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
 
(i) The Business Day of the Proposed Borrowing is ____________, 20__.
 
(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances][Eurodollar Rate Advances].
 
(iii) The aggregate amount of the Proposed Borrowing is $______________.
 
(iv) The Interest Period for each Eurodollar Rate Advance that is an Advance
made as part of the Proposed Borrowing is _____ months.
 

Very truly yours,


FLORIDA POWER CORPORATION
D/B/A PROGRESS ENERGY FLORIDA, INC.




By_______________________________                                                                      
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
FORM OF NOTICE OF CONVERSION
 


[Date]
 
Bank of America, N.A., as Administrative Agent
  for the Lenders parties to the
  Credit Agreement referred to below
901 Main Street, 14th Fl.
Dallas, TX 75202-3714
Mail Code: TX1-492-14-12
 
Attention:
 
Ladies and Gentlemen:
 
The undersigned, FLORIDA POWER CORPORATION D/B/A PROGRESS ENERGY FLORIDA, INC.,
refers to the Credit Agreement, dated as of October 15, 2010 (the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders from time to time parties thereto and
BANK OF AMERICA, N.A., as Administrative Agent for said Lenders, and hereby
gives you notice pursuant to Section 2.10 of the Credit Agreement that the
undersigned hereby requests a Conversion under the Credit Agreement, and in that
connection sets forth the terms on which such Conversion (the “Proposed
Conversion”) is requested to be made:
 
(i) The Business Day of the Proposed Conversion is ______________, 20__.
 
(ii) The Type of, and Interest Period (if any) applicable to, the Advances (or
portions thereof) proposed to be Converted: ________________.
 
(iii) The Type of Advance to which such Advances (or portions thereof) are
proposed to be Converted:  ________________________.
 
(iv) Except in the case of a Conversion to Base Rate Advances, the initial
Interest Period to be applicable to the Advances resulting from such
Conversion:  ______________________________.
 
(v) The aggregate amount of Advances (or portions thereof) proposed to be
Converted is $________.
 
The undersigned hereby certifies that, on the date hereof, and on the date of
the Proposed Conversion, no event has occurred and is continuing, or would
result from such Proposed Conversion, which constitutes an Event of Default.
 


Very truly yours,


FLORIDA POWER CORPORATION
D/B/A PROGRESS ENERGY FLORIDA, INC.




By________________________________
Name:
Title:

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF NOTE
 
[Date]
 
 
FOR VALUE RECEIVED, the undersigned (the “Company”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Advance from time to time made by the Lender to the Company under
that certain Credit Agreement, dated as of October 15, 2010 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Company, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.


The Company promises to pay interest on the unpaid principal amount of each
Advance from the date of the Advance until such principal amount is paid in
full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in U.S. dollars to the
Administrative Agent at its address referred to in Section 8.02 of the
Agreement.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.


This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Advances made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Advances and payments with respect thereto.


The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


 
FLORIDA POWER CORPORATION
D/B/A PROGRESS ENERGY FLORIDA, INC.




By_______________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 
 
ADVANCES AND PAYMENTS WITH RESPECT THERETO
 


 
Date
Type of Advance Made
Amount of Advance Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                _______________   _______________   _______________  
_______________   _______________   _______________   _______________          
      _______________   _______________   _______________   _______________  
_______________   _______________   _______________              
  ________________   _______________   _______________   _______________  
_______________   _______________   _______________                
_______________   _______________   _______________   _______________
  _______________   _______________   _______________                
_______________   _______________   _______________   _______________  
_______________   _______________   _______________                
_______________   _______________   _______________   _______________  
_______________   _______________   _______________                
_______________   _______________   _______________   _______________  
_______________   _______________   _______________                
_______________   _______________   _______________   _______________  
_______________   _______________   _______________                            






 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] identified in item 1 below (the “Assignor”) and [Insert name
of Assignee] identified in item 2 below (the “Assignee”).  Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.  
Assignor:                      ______________________________

 
2.  
Assignee:                      ______________________________ [and is an
Affiliate/Approved Fund of [identify Lender]1]

 
3.  
Company(s):                      ______________________________

 
4.  
Administrative Agent:  Bank of America, N.A., as the administrative agent under
the Credit Agreement

 
5.  
Credit Agreement:  The $750,000,000 Credit Agreement, dated as of October 15,
2010, among Florida Power Corporation D/B/A Progress Energy Florida, Inc., the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent

 
 

--------------------------------------------------------------------------------

 
 
1 Select as applicable.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.  
Assigned Interest:

 


 
 
 
Facility Assigned2
Aggregate
Amount of
Commitment
for all Lenders*
 
Amount of
Commitment
Assigned*
 
Percentage
Assigned of
Commitment3
 
 
 
CUSIP Number
         
 
$
$
                    %
 
 
$
$
                    %
 
 
$
$
                    %
 

 

 
7.  
Trade Date:                      __________________]4

 
 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment
(e.g. "Revolving Credit Commitment", "Term Advance Commitment", etc.)

 
3 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
 




 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]




By________________________________________
Title:




ASSIGNEE
[NAME OF ASSIGNEE]




By________________________________________
Title:




[Consented to and]5 Accepted:
 
Bank of America, N.A., as
  Administrative Agent
 
By: _________________________________
       Title:
 
[Consented to:]6
 
[NAME OF RELEVANT PARTY]
 
By: _________________________________
        Title:
 



--------------------------------------------------------------------------------

 
 
5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 
6 To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 



 




 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
 
[___________________]7
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
 
1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim
created by it and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of the Credit Agreement or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Credit Agreement.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 
5.01(i)(ii) thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, (vi)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.
 
2. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York
[confirm that choice of law provision parallels the Credit Agreement].
 
 



--------------------------------------------------------------------------------

 
 
7 Describe Credit Agreement at option of Administrative Agent.




 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-1
 
FORM OF OPINION OF COUNSEL FOR THE COMPANY
 
[Date]
 
 
To each of the Lenders parties to the
Agreement referred to below and
Bank of America, N.A.,
as Administrative Agent
 
Re:           Florida Power Corporation D/B/A Progress Energy Florida, Inc.
 
Ladies and Gentlemen:
 
This opinion is furnished to you by us as counsel for Florida Power Corporation
D/B/A Progress Energy Florida, Inc. (the “Borrower”) pursuant to
Section 3.01(a)(viii) of the Credit Agreement, dated as of October 15, 2010 (the
“Agreement”, the terms defined therein being used herein as therein defined),
among the Borrower, certain lenders thereunder (the “Lenders”) and Bank of
America, N.A., as administrative agent for the Lenders.
 
In connection with the preparation, execution and delivery of the Agreement, we
have examined:
 
(1) The Agreement.
 
(2) The documents furnished by the Borrower pursuant to Section 3.01 of the
Agreement.
 
(3) The opinion letter of even date herewith, addressed to you by R. Alexander
Glenn, General Counsel of Progress Energy Florida, Inc., and delivered in
connection with the transactions contemplated by the Agreement (the “Company
Opinion Letter”).
 
We have also examined the originals, or copies of such other corporate records
of the Borrower, certificates of public officials and of officers of the
Borrower and agreements, instruments and other documents as we have deemed
necessary as a basis for the opinions expressed below.  As to questions of fact
material to such opinions, we have, when relevant facts were not independently
established by us, relied upon certificates of the Borrower or its officers or
of public officials.  We have assumed the authenticity of all documents
submitted to us as originals, the conformity to originals of all documents
submitted as certified or photostatic copies and the authenticity of the
originals (other than those of the Borrower), and the due execution and
delivery, pursuant to due authorization, of the Agreement by the Lenders and the
Administrative Agent and the validity and binding effect thereof on such
parties.
 
We are members of the Bar of the State of New York, and the opinions expressed
herein are limited to the law of the State of New York and the federal law of
the United States.  To the extent that our opinions expressed herein depend upon
opinions expressed in paragraphs 1 through 4 of the Company Opinion Letter, we
have relied without independent investigation on the accuracy of the opinions
expressed in the Company Opinion Letter, subject to the assumptions,
qualifications and limitations set forth in the Company Opinion Letter.
 
Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the opinion that the Agreement constitutes the legal, valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms except as enforcement may be limited or otherwise
affected by (a) bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws affecting the rights of creditors generally and
(b) principles of equity, whether considered at law or in equity.
 
 
 
 
 

--------------------------------------------------------------------------------

 
The opinion set forth above is subject to the following qualifications:
 
(a)           In addition to the application of equitable principles described
above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties is determined to have constituted negligence.
 
(b)           No opinion is expressed herein as to (i) Section 8.05 of the
Agreement, (ii) the enforceability of provisions purporting to grant to a party
conclusive rights of determination, (iii) the availability of specific
performance or other equitable remedies, (iv) the enforceability of rights to
indemnity under federal or state securities laws or (v) the enforceability of
waivers by parties of their respective rights and remedies under law.
 
(c)           No opinion is expressed herein as to provisions, if any, in the
Agreement, which (A) purport to excuse, release or exculpate a party for
liability for or indemnify a party against the consequences of its own acts, (B)
purport to make void any act done in contravention thereof, (C) purport to
authorize a party to make binding determinations in its sole discretion, (D)
relate to the effects of laws which may be enacted in the future, (E) require
waivers, consents or amendments to be made only in writing, (F) purport to waive
rights of offset or to create rights of set off other than as provided by
statute, (G) purport to permit acceleration of indebtedness and the exercise of
remedies by reason of the occurrence of an immaterial breach of the Agreement or
any related document or (H) have the effect of imposing penalties or
forfeitures.  Further, we express no opinion as to the necessity for any Lender,
by reason of such Lender’s particular circumstances, to qualify to transact
business in the State of New York or as to any Lender’s liability for taxes in
any jurisdiction.
 
(d)           In connection with the provisions of the Agreement whereby the
Borrower submits to the jurisdiction of the courts of the United States of
America located in the State of New York, we note the limitations of 28 U.S.C.
§§ 1331 and 1332 on subject matter jurisdiction of the Federal Courts.  In
connection with the provisions of the Agreement that relate to forum selection
(including, without limitation, a waiver of any objection to venue or any
objection that a court is an inconvenient forum), we note that under NYCPLR §
510, a New York State court may have discretion to transfer the place of trial,
and under 28 U.S.C. § 1404(a), a United States District Court has discretion to
transfer an action from one Federal Court to another.
 
The foregoing opinion is solely for your benefit and may not be relied upon by
any other Person other than any other Person that may become a Lender under the
Agreement after the date hereof in accordance with the provisions thereof.
 
Very truly yours,
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-2
 
FORM OF OPINION OF GENERAL COUNSEL
 
TO THE COMPANY
 


 
[Date]
 
To each of the Lenders parties to the
Agreement referred to below and
Bank of America, N.A.
as Administrative Agent
 
Re:           Florida Power Corporation D/B/A Progress Energy Florida, Inc.
 
Ladies and Gentlemen:
 
This opinion is furnished to you by me as General Counsel of Florida Power
Corporation D/B/A Progress Energy Florida, Inc. (the “Borrower”) pursuant to
Section 3.01(a)(viii) of the Credit Agreement, dated as of October 15, 2010 (the
“Agreement”, the terms defined therein being used herein as therein defined),
among the Borrower, certain lenders thereunder (the “Lenders”) and Bank of
America, N.A., as administrative agent for the Lenders.
 
In connection with the preparation, execution and delivery of the Agreement, I
have examined:
 
(1) The Agreement.
 
(2) The documents furnished by the Borrower pursuant to Section 3.01 of the
Agreement.
 
(3) The Restated Charter of the Borrower (the “Charter”).
 
(4) The Bylaws of the Borrower and all amendments thereto (the “Bylaws”).
 
(5) The FPSC Order.
 
I have also examined the originals, or copies of such other corporate records of
the Borrower, certificates of public officials and of officers of the Borrower
and agreements, instruments and other documents as I have deemed necessary as a
basis for the opinions expressed below.  As to questions of fact material to
such opinions, I have, when relevant facts were not independently established by
me, relied upon certificates of the Borrower or its officers or of public
officials.  I have assumed the authenticity of all documents submitted to me as
originals, the conformity to originals of all documents submitted as certified
or photostatic copies and the authenticity of signatures (other than those of
the Borrower), and the due execution and delivery, pursuant to due
authorization, of the Agreement by the Lenders and the Administrative Agent and
the validity and binding effect thereof on such parties.  For purposes of my
opinions expressed in paragraph 1 below as to existence and good standing, I
have relied as of their respective dates on certificates of public officials,
copies of which are attached hereto as Exhibit A.  Whenever the phrase “to my
knowledge” is used in this opinion it refers to my actual knowledge and the
actual knowledge of the attorneys who work under my supervision and who were
involved in the representation of the Borrower in connection with the
transactions contemplated by the Agreement.
 
I or attorneys working under my supervision are qualified to practice law in the
State of Florida, and the opinions expressed herein are limited to the law of
the State of Florida and the federal law of the United States.
 
 
 
 

--------------------------------------------------------------------------------

 
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
 
1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida.  The Borrower has the corporate
power and authority to enter into the transactions contemplated by the
Agreement.
 
2. The execution, delivery and performance of the Agreement by the Borrower have
been duly authorized by all necessary corporate action on the part of the
Borrower and the Agreement has been duly executed and delivered by the Borrower.
 
3. The execution, delivery and performance of the Agreement by the Borrower will
not (i) violate the Charter or the Bylaws or any law, rule or regulation
applicable to the Borrower (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System) or (ii) result in a breach of,
or constitute a default under, any judgment, decree or order binding on the
Borrower, or any indenture, mortgage, contract or other instrument to which it
is a party or by which it is bound.
 
4. No authorization, approval or other action by, and no notice to or filing
with any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrower of the Agreement, other than
the FPSC Order, which has been duly issued and is in full force and effect.  All
periods for review and approval of the FPSC Order have expired, and no such
request for review or appeal thereof has been filed or is pending.
 
5. To my knowledge, except as described in the reports and registration
statements that the Borrower has filed with the Securities and Exchange
Commission, there are no pending or overtly threatened actions or proceedings
against the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator, that purport to affect the legality, validity, binding
effect or enforceability of the Agreement or that are likely to have a material
adverse effect upon the financial condition, operations or properties of the
Borrower or any of its Subsidiaries.
 
The opinions set forth above are subject to the qualification that, except as
provided in paragraph 4 above, no opinion is expressed herein as to the
enforceability of the Agreement or any other document.
 
The foregoing opinions are solely for your benefit and may not be relied upon by
any other Person other than (i) any other Person that may become a Lender under
the Agreement after the date hereof and (ii) Hunton & Williams LLP and King &
Spalding LLP, in connection with their respective opinions delivered on the date
hereof under Section 3.01 of the Agreement.
 
Very truly yours,
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-3


FORM OF OPINION OF GENERAL COUNSEL TO THE BORROWER UPON COMMITMENT INCREASE OR
EXTENSION OF THE TERMINATION DATE


                          ___________ ___, 20__




To each of the Lenders parties to the Credit Agreement referred to below and to
Bank of America, N.A., as Administrative Agent
 
Re:  Florida Power Corporation D/B/A Progress Energy Florida, Inc.


Ladies and Gentlemen:


This opinion is furnished to you by me as General Counsel of Florida Power
Corporation D/B/A Progress Energy Florida, Inc. (the “Borrower”) in connection
with the [increase in the Commitments under Section 2.04(b) (the “Commitment
Increase”)] [extension of the Termination Date until ________ __, _____ under
Section 2.16 (the “Extension”)] of the Credit Agreement, dated as of October 15,
2010, [as amended], (the “Credit Agreement”, the terms defined therein being
used herein as therein defined), among the Borrower, certain lenders from time
to time parties thereto (the “Lenders”) and Bank of America, N.A., as
Administrative Agent for the Lenders.
 
In connection with the Extension, I have examined:
 
(1)           The Credit Agreement.
 
(2)           The documents furnished by the Borrower pursuant to Sections 3.01
and [2.04(b)][2.16] of the Credit Agreement.
 
(3)           The [Notice of Proposed Commitment Increase] [Request for
Extension of Termination Date] and Certificate, dated _____, submitted by the
Borrower in connection with the [Commitment Increase][Extension].
 
(4)           The Restated Charter of the Borrower and all amendments thereto
(the “Charter”).
 
(5)           The By-Laws of the Borrower and all amendments thereto (the
“By-Laws”).
 
I have also examined the originals, or copies of such other corporate records of
the Borrower, certificates of public officials and of officers of the Borrower
and agreements, instruments and other documents as I have deemed necessary as a
basis for the opinions expressed below.  As to questions of fact material to
such opinions, I have, when relevant facts were not independently established by
me, relied upon certificates of the Borrower or its officers or of public
officials.  I have assumed the authenticity of all documents submitted to me as
originals, the conformity to originals of all documents submitted as certified
or photostatic copies and the authenticity of the signatures (other than those
of the Borrower), and the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by the Lenders and the Administrative
Agent and the validity and binding effect thereof on such parties.  For purposes
of my opinions expressed in paragraph 1 below as to existence and good standing,
I have relied as of their respective dates on certificates of public officials,
copies of which are attached hereto as Exhibit A.  Whenever the phrase “to my
knowledge” is used in this opinion it refers to my actual knowledge and the
actual knowledge of the attorneys who work under my supervision and who were
involved in the representation of the Borrower in connection with the
transactions contemplated by the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
I or attorneys working under my supervision are qualified to practice law in the
State of Florida and the opinions expressed herein are limited to the law of the
State of Florida and the Federal law of the United States.
 
Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
 
1.           The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Florida.
 
2.           The execution, delivery and performance by the Borrower of the
Credit Agreement, after giving effect to the [Commitment Increase][Extension],
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not violate (i) the Charter or the By-Laws or
any law, rule or regulation applicable to the Borrower (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System) or (ii) result in breach of, or constitute a default under, any
judgment, decree or order binding on the Borrower, or any indenture, mortgage,
contract or other instrument to which it is a party or by which it is
bound.  The Credit Agreement has been duly executed and delivered on behalf of
the Borrower.
 
3.           No authorization, approval or other action by, and no notice to or
filing with any governmental authority or regulatory body is required for the
due execution, delivery and performance, by the Borrower of the Credit
Agreement, after giving effect to the [Commitment Increase][Extension], other
than a notification to the Florida Public Service Commission, which has been
timely made.
 
4.           To my knowledge, except as described in the reports and
registration statements that the Borrower has filed with the Securities and
Exchange Commission, there are no pending or overtly threatened actions or
proceedings against the Borrower or any of the Subsidiaries before any court,
governmental agency or arbitrator, that may materially adversely affect the
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole.
 
The opinions set forth above are subject to the qualification that no opinion is
expressed herein as to the enforceability of the Credit Agreement or any other
document.
 
The foregoing opinions are solely for your benefit and may not be relied upon by
any other Person other than any other Person that may become a Lender under the
Credit Agreement after the date hereof and Hunton & Williams LLP, in connection
with their opinion delivered on the date hereof under Section [2.04(b)][2.16(c)]
of the Credit Agreement.  This letter speaks only as of the date hereof and may
not be relied on by any person with respect to any date after the date
hereof.  I do not undertake to advise you of any changes in the opinions
expressed herein from matters that may hereafter arise or be brought to my
attention.
 


Very truly yours,


 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-4


FORM OF OPINION OF SPECIAL COUNSEL TO THE BORROWER UPON COMMITMENT INCREASE OR
EXTENSION OF THE TERMINATION DATE




                            ___________ ___, 20__
           
To each of the Lenders parties to the Credit Agreement referred to below and to
Bank of America, N.A., as Administrative Agent
 
Re:  Florida Power Corporation D/B/A Progress Energy Florida, Inc.


Ladies and Gentlemen:


This opinion is furnished to you by us as counsel for Florida Power Corporation
D/B/A Progress Energy Florida, Inc. (the “Borrower”) in connection with the
[increase in the Commitments under Section 2.04(b) (the “Commitment Increase”)]
[extension of the Termination Date until October [ ], 20___ under Section 2.16
(the “Extension”)] of the Credit Agreement, dated as of October 15, 2010, [as
amended], (the “Credit Agreement”, the terms defined therein being used herein
as therein defined), among the Borrower, certain lenders from time to time
parties thereto (the “Lenders”) and Bank of America, N.A., as Administrative
Agent for the Lenders.
 
In connection with the Extension, we have examined:
 
(1)           The Credit Agreement.
 
(2)           The documents furnished by the Borrower pursuant to Sections 3.01
and [2.04(b)][2.16] of the Credit Agreement.
 
(3)           The [Notice of Proposed Commitment Increase] [Request for
Extension of Termination Date] and Certificate, dated _____, submitted by the
Borrower in connection with the [Commitment Increase][Extension].
 
(4)           The opinion letter of even date herewith, addressed to you by R.
Alexander Glenn, General Counsel of Progress Energy Florida, Inc., and delivered
in connection with the transactions contemplated by the Credit Agreement (the
“Borrower Opinion Letter”).
 
We have also examined the originals, or copies of such other corporate records
of the Borrower, certificates of public officials and of officers of the
Borrower and agreements, instruments and other documents as we have deemed
necessary as a basis for the opinions expressed below.  As to questions of fact
material to such opinions, we have, when relevant facts were not independently
established by us, relied upon certificates of the Borrower or its officers or
of public officials.  We have assumed the authenticity of all documents
submitted to us as originals, the conformity to originals of all documents
submitted as certified or photostatic copies and the authenticity of the
originals (other than those of the Borrower), and the due execution and
delivery, pursuant to due authorization, of the Credit Agreement by the Lenders
and the Administrative Agent and the validity and binding effect thereof on such
parties.
 
We are members of the Bar of the State of New York, and the opinions expressed
herein are limited to the law of the State of New York and the federal law of
the United States.  To the extent that our opinions expressed herein depend upon
opinions expressed in paragraphs 1 through 4 of the Borrower Opinion Letter, we
have relied without independent investigation on the accuracy of the opinions
expressed in the Borrower Opinion Letter, subject to the assumptions,
qualifications and limitations set forth in the Borrower Opinion Letter.
 
 
 
 
 

--------------------------------------------------------------------------------

 
Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion the Credit Agreement after giving
effect to the [Commitment Increase][Extension] constitutes the valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms except as enforcement may be limited or otherwise affected by (a)
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws affecting the rights of creditors generally and (b) principles of
equity, whether considered at law or in equity.
 
The opinion set forth above is subject to the following qualifications:
 
(a)           In addition to the application of equitable principles described
above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties is determined to have constituted negligence.
 
(b)           No opinion is expressed herein as to (i) Section 8.05 of the
Credit Agreement, (ii) the enforceability of provisions purporting to grant to a
party conclusive rights of determination, (iii) the availability of specific
performance or other equitable remedies, (iv) the enforceability of rights to
indemnity under federal or state securities laws or (v) the enforceability of
waivers by parties of their respective rights and remedies under law.
 
(c)           No opinion is expressed herein as to provisions, if any, in the
Credit Agreement, which (A) purport to excuse, release or exculpate a party for
liability for or indemnify a party against the consequences of its own acts, (B)
purport to make void any act done in contravention thereof, (C) purport to
authorize a party to make binding determinations in its sole discretion, (D)
relate to the effects of laws which may be enacted in the future, (E) require
waivers, consents or amendments to be made only in writing, (F) purport to waive
rights of offset or to create rights of set off other than as provided by
statute, (G) purport to permit acceleration of indebtedness and the exercise of
remedies by reason of the occurrence of an immaterial breach of the Credit
Agreement or any related document or (H) have the effect of imposing penalties
or forfeitures.  Further, we express no opinion as to the necessity for any
Lender, by reason of such Lender’s particular circumstances, to qualify to
transact business in the State of New York or as to any Lender’s liability for
taxes in any jurisdiction.
 
(d)           In connection with the provisions of the Agreement whereby the
Borrower submits to the jurisdiction of the courts of the United States of
America located in the State of New York, we note the limitations of 28 U.S.C.
§§ 1331 and 1332 on subject matter jurisdiction of the Federal Courts.  In
connection with the provisions of the Agreement that relate to forum selection
(including, without limitation, a waiver of any objection to venue or any
objection that a court is an inconvenient forum), we note that under NYCPLR §
510, a New York State court may have discretion to transfer the place of trial,
and under 28 U.S.C. § 1404(a), a United States District Court has discretion to
transfer an action from one Federal Court to another.
 
The foregoing opinion is solely for your benefit and may not be relied upon by
any other Person other than any other Person that may become a Lender under the
Credit Agreement after the date hereof in accordance with the provisions
thereof.  This letter speaks only as of the date hereof and may not be relied on
by any person with respect to any date after the date hereof.  We do not
undertake to advise you of any changes in the opinions expressed herein from
matters that may hereafter arise or be brought to our attention.
 
Very truly yours,







 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF OPINION OF COUNSEL
TO THE ADMINISTRATIVE AGENT
 
[DATE]
 
To Bank of America, N.A., as Administrative Agent for the Lenders referred to
below, and to each of the Lenders parties to the Credit Agreement, dated as of
October 15, 2010, among Florida Power Corporation D/B/A Progress Energy Florida,
Inc., said Lenders and Bank of America, N.A., as Administrative Agent
 
 



Re:           Florida Power Corporation D/B/A Progress Energy Florida, Inc.
 
Ladies and Gentlemen:
 
We have acted as your counsel in connection with the preparation, execution and
delivery of, and the closing on October 15, 2010 under, the Credit Agreement,
dated as of October 15, 2010 (the “Credit Agreement”), by and among Florida
Power Corporation D/B/A Progress Energy Florida, Inc. (the “Company”), the
Lenders from time to time parties thereto and Bank of America, N.A., as
Administrative Agent for the Lenders.  Terms defined in the Credit Agreement are
used herein as therein defined.
 
In this connection, we have examined the following documents:
 
1.           a counterpart of the Credit Agreement, executed by the parties
thereto;
 
2.           the documents furnished by or on behalf of the Company pursuant to
subsections (i) through (vi) and (viii) of Section 3.01(a) of the Credit
Agreement, including, without limitation, the opinion of the General Counsel to
the Company and the opinion of Hunton & Williams LLP, counsel to the Company
(the “Company Opinions”).
 
In our examination of the documents referred to above, we have assumed the
authenticity of all such documents submitted to us as originals, the genuineness
of all signatures, the due authority of the parties executing such documents and
the conformity to the originals of all such documents submitted to us as
copies.  We have also assumed that you have independently evaluated, and are
satisfied with, the creditworthiness of the Company and the business terms
reflected in the Credit Agreement.  We have relied, as to factual matters, on
the documents we have examined.
 
To the extent that our opinions expressed below involve conclusions as to
matters governed by law other than the law of the State of New York, we have
relied upon the Company Opinions and have assumed without independent
investigation the correctness of the matters set forth therein, our opinions
expressed below being subject to the assumptions, qualifications and limitations
set forth in the Company Opinions.
 
Based upon and subject to the foregoing, and subject to the qualifications set
forth below, we are of the opinion that the Credit Agreement is the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms.
 
Our opinion is subject to the following qualifications:
 
 
 
 

--------------------------------------------------------------------------------

 
(a)           The enforceability of the Company’s obligations under the Credit
Agreement is subject to the effect of any applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar law affecting
creditors’ rights generally.
 
(b)           The enforceability of the Company’s obligations under the Credit
Agreement is subject to the effect of general principles of equity, including
(without limitation) concepts of materiality, reasonableness, good faith and
fair dealing (regardless of whether considered in a proceeding in equity or at
law).  Such principles of equity are of general application, and, in applying
such principles, a court, among other things, might not allow a contracting
party to exercise remedies in respect of a default deemed immaterial, or might
decline to order an obligor to perform covenants.
 
(c)           We note further that, in addition to the application of equitable
principles described above, courts have imposed an obligation on contracting
parties to act reasonably and in good faith in the exercise of their contractual
rights and remedies, and may also apply public policy considerations in limiting
the right of parties seeking to obtain indemnification under circumstances where
the conduct of such parties is determined to have constituted negligence.
 
(d)           We express no opinion herein as to (i) the enforceability of
Section 8.05 of the Credit Agreement, (ii) the enforceability of provisions
purporting to grant to a party conclusive rights of determination, (iii) the
availability of specific performance or other equitable remedies, (iv) the
enforceability of rights to indemnity under federal or state securities laws or
(v) the enforceability of waivers by parties of their respective rights and
remedies under law.
 
(e)           In connection with Section 8.08(b) of the Credit Agreement,
whereby the Company submits to the jurisdiction of any Federal court, we note
the limitations of 28 U.S.C. §§ 1331 and 1332 on Federal court jurisdiction.
 
(f)           Our opinions expressed above are limited to the law of the State
of New York, and we do not express any opinion herein concerning any other law.
 
The foregoing opinion is solely for your benefit and may not be relied upon by
any other person or entity.
 
Very truly yours,
 
 

 
MEO:mwc
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF REQUEST FOR EXTENSION OF
THE TERMINATION DATE




CREDIT AGREEMENT


Dated as of October 15, 2010
___________________________________


FLORIDA POWER CORPORATION D/B/A PROGRESS ENERGY FLORIDA, INC.


and


THE LENDERS PARTIES THERETO


and


OTHER LENDERS FROM TIME TO TIME
PARTY HERETO


and


BANK OF AMERICA, N.A.




Request for Extension of Termination Date




I, [______________], [_________________] of Progress Energy Florida, Inc., do
hereby request that the Termination Date of the Credit Agreement, dated as of
October 15, 2010, as amended (the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among Progress Energy Florida, Inc.,
certain Lenders from time to time parties thereto and Bank of America, N.A., as
Administrative Agent for the Lenders, be extended for a one-year period
(hereinafter the “Proposed Extension”) pursuant to Section 2.16 of the Credit
Agreement and, in connection therewith, hereby certify as follows:
 
(i) as of the date hereof, the representations and warranties set forth in
Section 4.01 (including without limitation those regarding any required
approvals of or notices to governmental bodies) of the Credit Agreement are and
will be as of the effective date of the Proposed Extension accurate both before
and after giving effect to the Proposed Extension; and
 
(ii) as of the date hereof, no Event of Default has occurred, nor has any event
occurred, that with the giving of notice or the passage of time or both, would
constitute an Event of Default, in either case both before and after giving
effect to the Proposed Extension.
 
Witness my hand this ______ day of _________, ____.
 
________________________
      [________________]

 
 

--------------------------------------------------------------------------------

 
